Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 1 of 83



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 1:18-cv-22880-JEM

    SHEHAN WIJESINHA, individually and on behalf            CLASS ACTION
    of all others similarly situated,

          Plaintiff,                                 JURY TRIAL DEMANDED

    vs.

    SUSAN B. ANTHONY LIST, INC.,

      Defendant.
    ______________________________________




                   CLASS ACTION SETTLEMENT AGREEMENT AND RELEASE




   1
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 2 of 83



           This Settlement Agreement and Release is entered into between and among the following

   parties, by and through their respective counsel: Plaintiff Shehan Wijesinha (“Plaintiff” or “Class

   Representative”), on behalf of himself and the Settlement Class, and Defendant Susan B. Anthony

   List, Inc., (“Defendant” or “SBA List”). Plaintiff and Defendant will sometimes be referred to

   together as the “Parties,” or, individually, as a “Party”.

           WHEREAS, on July 17, 2018, Plaintiff filed the Class Action Complaint (the “Complaint”)

   on behalf of himself and a putative class, which asserts claims under the Telephone Consumer

   Protection Act (“TCPA”);

           WHEREAS, Plaintiff alleges that he and each of the members of the class received a text

   message from Defendant without prior express consent or express written consent, which allegedly

   harmed him and the class (the “Allegations”);

           WHEREAS, Plaintiff alleges that, as a result of the Allegations, he and other similarly

   situated individuals are entitled to declaratory and injunctive relief, statutory damages, attorneys’

   fees, and costs;

           WHEREAS, on October 26, 2018, Defendant filed a motion to dismiss the Complaint or,

   in the alternative, for a stay, arguing that the TCPA is an overbroad, content-based restriction of

   free speech, especially as applied to the targeted, time-sensitive, minimally-intrusive political

   speech at issue in this Case, and that, in the alternative, the Court should stay the proceedings until

   the Federal Communications Commission finishes its already-initiated review of the proper

   interpretation of the statute;

           WHEREAS, on October 29, 2018, Plaintiff filed a First Amended Complaint (“Amended

   Complaint”) adding in allegations regarding how the at-issue text message was sent;




   2
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 3 of 83



          WHEREAS, on November 9, 2018, Defendant again filed a motion to dismiss the

   Amended Complaint or, in the alternative, for a stay, on the same grounds as its earlier motion.

          WHEREAS, the Parties engaged in intensive arm’s-length negotiations over multiple days

   to resolve the Case with a view toward achieving substantial benefits for the Settlement Class as a

   whole, while avoiding the cost, delay, and uncertainty of further litigation, trial, and appellate

   practice;

          WHEREAS, the Parties’ counsel and Defendant’s representatives reached an agreement in

   principle to resolve the Case;

          WHEREAS, for settlement purposes only, Plaintiff requests that the Court certify the

   Settlement Class and appoint him as Class Representative and his lawyers—Scott A. Edelsberg of

   Edelsberg Law, P.A.; Andrew J. Shamis of Shamis and Gentile, P.A.; Manuel S. Hiraldo of Hiraldo

   P.A; and Ignacio Hiraldo of IJH Law —as Class Counsel in the Case;

          WHEREAS, based on their investigation and discovery in the Case and the experience of

   Class Counsel, Plaintiff and Class Counsel have concluded that the terms and conditions of this

   Agreement are fair, reasonable, and adequate to, and in the best interest of, the Settlement Class;

          WHEREAS, Plaintiff, on behalf of himself and as the representative of the Settlement

   Class, and Defendant desire to resolve the dispute between them;

          WHEREAS, Plaintiff, on behalf of himself and as the representative of the Settlement

   Class, and Defendant will execute this Agreement solely to compromise and settle protracted,

   complicated, and expensive litigation; and

          WHEREAS, Defendant denies any and all liability or wrongdoing to the Class

   Representative and to the Settlement Class. Nonetheless, Defendant has concluded that, despite its

   belief that it is not liable for the claims asserted in the Case and that it has good defenses thereto,



   3
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 4 of 83



    further litigation would be protracted and expensive, has taken into account the distraction,

    uncertainty, and risks inherent in this Case, as well as its financial situation and its charitable

    mission, and has determined that it is desirable that the Case and the Allegations be fully,

    completely, and finally settled in the manner and on the terms set forth herein.

           NOW, THEREFORE, in exchange for the mutual covenants and promises contained herein

    and other good and valuable consideration, the receipt and sufficiency of which are hereby

    acknowledged, the Parties and their counsel agree that the Case shall be settled, compromised,

    and/or dismissed on the merits and with prejudice on the terms and conditions in this Agreement,

    and without costs (except as provided herein), subject to Court approval of this Agreement after a

    hearing, as appropriate, and on finding that it is a fair, reasonable, and adequate settlement.

  I.    DEFINITIONS

           In addition to the terms defined above and at other places in this Agreement, the following

    defined terms have the meaning set forth below:

           A.      “Administrator” means KKC, LLC (“KCC”), which, subject to Court approval,

    shall be responsible for administrative tasks, which may include, without limitation: (a) arranging

    for distribution of the Class Notice and Claim Form to Settlement Class Members; (b) making any

    mailings to Settlement Class Members required under this Agreement; (c) forwarding written

    inquiries from Settlement Class Members to Class Counsel or their designee; (d) establishing the

    Settlement Website; (e) receiving and processing Settlement Claims Forms and distributing

    payments to Settlement Class Members; and (f) otherwise assisting with implementing and

    administrating this Agreement, subject in all cases to approval by Class Counsel and Counsel for

    Defendant. Class Counsel and Counsel for Defendant may, by agreement, substitute a different

    entity as Administrator, subject to approval by the Court if the Court has previously approved the



    4
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 5 of 83



   Settlement preliminarily or finally. In the absence of agreement, either Class Counsel or Defendant

   may move the Court to substitute a different entity as Administrator on a showing of good cause.

          B.        “Agreement” means this Class Action Settlement Agreement and Release and all

   attachments and exhibits hereto.

          C.        “Attorneys’ Fees and Expenses” means the total recovery that may be awarded to

   Class Counsel to compensate them for all attorneys’ fees, costs, and adequately supported

   expenses of any kind (including, but not limited to, mediation fees, travel, filing fees, court

   reporter, and videographer expenses, expert fees and costs, and document review and production

   costs) incurred by Plaintiff or Class Counsel in connection with the Case. Defendant shall not be

   responsible to pay any Attorneys’ Fees and Expenses that exceed the amount set forth in Section

   II.D.2, below.

          D.        “Case” means the action titled Wijesinha v. Susan B. Anthony List, Inc., No. 1:18-

   cv-22880-JEM (S.D. Fla).

          E.        “Claim” means a written request for a Claim Settlement Payment submitted by a

   Settlement Class Member to the Administrator.

          F.        “Claim Deadline” means the last date by which a Claim submitted to the

   Administrator by a Settlement Class Member for a Claim Settlement Payment must be postmarked

   or filed through the Settlement Website, which shall occur no later than fifteen (15) days after the

   Final Approval Order. All Claims postmarked or filed through the Settlement Website on or before

   the Claim Deadline shall be timely, and all Claims postmarked or filed through the Settlement

   Website after the Claim Deadline shall be untimely and barred from entitlement to any Claim

   Settlement Payment.




   5
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 6 of 83



          G.      “Claim Form” means the form attached as Exhibit 1 to this Agreement and/or as

   ultimately approved by the Court.

          H.      “Claim Settlement Check” means the check containing the Claim Settlement

   Payment for each Settlement Class Member who submits a valid and timely Claim.

          I.      “Claim Settlement Payment” means the payment to be made to Settlement Class

   Members who submit properly completed and timely Claim Forms to the Administrator, and who

   qualify for such relief under this Agreement.

          J.      “Class Counsel” means: (a) Scott A. Edelsberg, Esq., Edelsberg Law, PA, 19495

   Biscayne Boulevard #607, Aventura, Florida 33180; (b) Andrew J. Shamis, Shamis and Gentile,

   P.A., 14 NE 1st Avenue, Suite 400, Miami, Florida 33132; (c) Manuel S. Hiraldo, Hiraldo P.A.,

   401 E. Las Olas Boulevard, Suite 1400, Fort Lauderdale, Florida 33301; and (d) Ignacio Hiraldo,

   IJH, Law, 1200 Brickell Ave, Suite 1950, Miami FL, 33131.

          K.      “Class Notice” means the program of notice described in Section III(B) of this

   Agreement to be provided to Settlement Class Members, which will notify Settlement Class

   Members about the details of the Settlement.

          L.      “Class Notice Date” means the last date on which Class Notice can be disseminated,

   which shall be set by the Court in the Preliminary Approval Order as approximately sixty (60)

   days after entry of the Preliminary Approval Order.

          M.      “Class Period” means July 9, 2018, through the date of this Agreement.

          N.      “Class Representative” means Plaintiff Shehan Wijensinha.

          O.      “Confidential Information” means proprietary or commercially sensitive

   information or personal information subject to state and federal privacy laws that the Parties agree




   6
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 7 of 83



   to protect in this Agreement from disclosure and dissemination to the public or any third-party or

   entity other than the Administrator.

          P.      “Counsel for Defendant” means: Thomas Demitrack, Jones Day, 901 Lakeside

   Avenue, Cleveland, Ohio 44114.

          Q.      “Court” means the U.S. District Court for the Southern District of Florida.

          R.      “Days” means calendar days, except that, when computing any period of time under

   this Agreement, the day of the act, event, or default from which the designated period of time

   begins to run shall not be included. Further, when computing any period of time under this

   Agreement, the last day of the period so computed shall be included, unless it is a Saturday,

   Sunday, or legal holiday, in which event the period runs until the end of the next day that is not a

   Saturday, Sunday, or legal holiday.

          S.      “Effective Date” means the date on which the Final Approval Order becomes Final.

          T.       “Final Approval Hearing” means a hearing set by the Court for the purpose of: (i)

   determining the fairness, adequacy, and reasonableness of this Agreement and associated

   settlement in accordance with class action procedures and requirements; and (ii) entering the Final

   Approval Order.

          U.      “Final” or “Finally Approved” or “Final Approval” of this Agreement means the

   later of the date that (i) the time has run for any appeals from the Final Approval Order or (ii) any

   such appeals have been dismissed or resolved in favor of approving, or affirming the approval of,

   this Agreement.

          V.      “Final Approval Order” means the order and judgment to be entered by the Court,

   substantially in the form attached hereto as Exhibit 2, approving this Agreement as fair, adequate,

   and reasonable and in the best interests of the Settlement Class as a whole in accordance with the



   7
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 8 of 83



   Federal Rules of Civil Procedure, and making such other findings and determinations as the Court

   deems necessary and appropriate to effectuate the terms of this Agreement, including granting

   Final Approval to the Settlement and ruling on Class Counsel’s application for Attorneys’ Fees

   and Expenses and the Service Award for the Class Representative. If the Court enters separate

   orders addressing the matters constituting the matters set forth in this paragraph, then the Final

   Approval Order includes all such orders.

          W.      “Long-Form Notice” means the notice that is made available on the Settlement

   Website and upon request from the Administrator, in substantially the form attached as Exhibit 3

   to this Agreement.

          X.      “Mail Notice” means the postcard individual notice that sent by email or first class

   mail by the Administrator to Settlement Class Members, in substantially the form attached as

   Exhibit 4 to this Agreement.

          Y.      “Notice and Administrative Costs” means the reasonable costs and expenses

   authorized by the Court and approved by Class Counsel and Counsel for Defendant of

   disseminating the Class Notice in accordance with the Preliminary Approval Order, and all

   reasonable and authorized costs and expenses incurred by the Administrator in administering the

   Settlement, including, but not limited to, costs and expenses associated with determining mailing

   addresses for Settlement Class Members, assisting Settlement Class Members, processing claims,

   escrowing funds, and issuing and mailing Settlement Payments. Defendant shall be responsible for

   paying Notice and Administrative Costs up to $141,000. Defendant shall not be responsible for

   paying Notice and Administrative Costs above that amount.

          Z.      “Objection Deadline” means the date identified in the Preliminary Approval Order

   and Class Notice by which a Settlement Class Member must serve written objections, if any, to



   8
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 9 of 83



   the Settlement to be able to object to the Settlement. The Objection Deadline shall be no later than

   30 days after the Class Notice Date.

          AA.     “Opt-Out Deadline” means the date identified in the Preliminary Approval Order

   and Class Notice by which a Request for Exclusion must be filed in writing with Class Counsel

   (or the Administrator) for a Settlement Class Member to be excluded from the Settlement Class.

   The Opt-Out Deadline shall be no later than 30 days after the Class Notice Date.

          BB.     “Preliminary Approval Order” means an order to be entered by the Court certifying

   the Settlement Class and granting preliminary approval to the Settlement, substantially in the form

   attached hereto as Exhibit 5.

          CC.     “Released Claims” means any and all claims, counterclaims, lawsuits, actions,

   causes of action, rights, suits, defenses, debts, sums of money, payments, obligations, promises,

   damages, penalties, attorneys’ fees, costs, liens, judgments, or liabilities or demands of any kind

   whatsoever that each member of the Settlement Class may have or may have had in the past,

   whether in arbitration, administrative, or judicial proceedings, whether as individual claims or as

   claims asserted on a class basis, whether past or present, mature or not yet mature, known or

   unknown, suspected or unsuspected, capable or not capable of being known or discovered,

   accrued, or unaccrued, all from the beginning of the world until today, that arise out of or in any

   way relate or pertain to claims, no matter how styled, (a) that were asserted, or attempted to be

   asserted, or that could have been asserted in the Complaint or the Amended Complaint or (b)

   alleging use by any or all of the Released Parties of any “automatic telephone dialing system,”

   “automatic dialer,” “automated dialer,” “predictive dialer,” or “dialer” (to the fullest extent that

   those terms are used, defined, or interpreted under the TCPA, relevant regulatory or administrative

   promulgations, and case law) to make telephone calls or send texts to a wireless, cell or mobile



   9
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 10 of 83



    telephone number in connection with efforts to contact or attempt to contact Settlement Class

    Members, including but not limited to (i) claims arising under or relating to the TCPA or any

    similar state or federal law, (ii) statutory or common law claims predicated upon any alleged

    violations of the TCPA or any similar state or federal law, and (iii) statutory or common law claims

    predicated upon and/or arising from the use by any or all of the Released Parties of any “automatic

    telephone dialing system,” “automatic dialer,” “automated dialer,” “predictive dialer,” or “dialer.”

           DD.     “Released Parties” means Defendant and each of Defendant’s affiliates, agents,

    employees, subsidiaries, predecessors, successors, parents, co-venturers, divisions, joint ventures

    and assigns, as well as each of those entities’ or persons’ past or present owners, investors,

    directors, officers, employees, partners, managers, members, principals, agents, underwriters,

    insurers, co-insurers, re-insurers, indemnitors, shareholders, attorneys, accountants or auditors,

    banks or investment banks, associates, personal or legal representatives, consultants, vendors,

    contractors, volunteers, performers, co-marketers, licensors, concessionaires, franchisors, and

    assigns.

           EE.     “Releasing Parties” means the Class Representative and any member of the

    Settlement Class who has not timely excluded himself or herself as provided below, whether or

    not that Class member objects to the Settlement.

           FF.     “Request for Exclusion” means a written request from a Settlement Class Member

    that seeks to exclude the Settlement Class Member from the Settlement Class.

           GG.     “Service Award” means any approved payment to the Class Representative.

           HH.     “Settlement” means the settlement set forth in this Agreement.

           II.     “Settlement Class” means all members of the class of persons in this Case that will

    be certified by the Court for settlement purposes as follows:



    10
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 11 of 83



            All individuals within the United States (i) who were sent a text message (ii) on his or her
            cellular telephone (iii) by Mudshare or a similar service on behalf of Susan B. Anthony
            List, Inc. (iv) between July 9, 2018, through the date of this Agreement.

            JJ.     “Settlement Class Claimant” means any Settlement Class Member who submits a

     Claim in accordance with this Agreement.

            KK.     “Settlement Class Data” means data relating to approximately 203,486 persons

     who, according to Defendant’s records, may be Settlement Class Members. The Settlement Class

     Data shall be treated as Confidential Information.

            LL.     “Settlement Class Member(s)” means any member of the Settlement Class.

            MM. “Settlement Class Payment List” means the list of all Settlement Class Members

    who filed a Claim; whether the Claim was rejected or accepted, and, if rejected, the reason it was

     rejected; the address to which the Claim Settlement Check shall be sent; and the total amount of

     Claim Settlement Payments to be made.

            NN.     “Settlement Fund” includes only (1) the total maximum amount that Defendant has

     agreed to make available to pay Class Claims—which shall not exceed $1,017,430; (2) Notice and

     Administrative Costs—which shall not exceed $141,000, (3) a Service Award—which shall not

     exceed $2,500, and (4) Attorney’s Fees and Expenses—which shall not exceed $225,000.

            OO.     “Settlement Website” means the website prepared by the Administrator in

     connection with the process of providing Class Notice to Settlement Class Members.

  II.     SETTLEMENT TERMS

            A.      Certification of Settlement Class and Conditional Nature of Agreement

            For settlement purposes only, Defendant conditionally agrees and consents to certification

     of the Settlement Class. Defendant’s conditional agreement and consent is contingent on (i) the

     Parties’ execution of this Agreement, (ii) the Court’s entry of the Final Approval Order, and (iii)



     11
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 12 of 83



    the Final Approval Order becoming Final. If this Agreement, for any reason, does not receive

    Final Approval, if the Final Approval Order does not become Final, or if the Agreement is

    otherwise terminated, Defendant’s conditional agreement and consent as set forth in this section

    shall be null and void, it shall be of no force or effect whatsoever, it shall not be referred to or used

    for any purpose whatsoever, and the negotiation, terms, and entry of the Agreement shall remain

    inadmissible under the Federal Rules of Civil Procedure, Federal Rule of Evidence 408, and any

    applicable state law or rule of civil procedure or evidence.

            Defendant denies all claims, liability, damages, losses, penalties, interest, fees, restitution,

    and all other forms of relief that were or could have been sought in the Case, as well as all class

    action allegations asserted in the Case. Defendant has agreed to resolve this Case through this

    Agreement, but if this Agreement is deemed void or Final Approval does not occur, Defendant

    does not waive, but rather expressly reserves, all rights to challenge all such claims and allegations

    in the Case on all procedural, evidentiary, and factual grounds, including, without limitation, the

    ability to challenge on any grounds whether any class can be certified and to assert any and all

    defenses or privileges, including but not limited to its statutory and constitutional defenses. The

    Class Representative and Class Counsel agree that Defendant retains and reserves all of these

    rights and agree not to take a position to the contrary.

            B.      Settlement Consideration

                    1.      Claim Settlement Payments to Settlement Class

            In consideration for the Releases set forth in Section V of this Agreement, Defendant shall

    provide the following consideration:

            Settlement Class Members must submit a timely, valid, and verified Claim Form, by the

    Claim Deadline in the manner required by this Agreement, to receive a Claim Settlement Payment



    12
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 13 of 83



    from the Settlement Fund. Each Settlement Class Member who submits a timely, valid, correct

    and verified Claim Form by the Claim Deadline in the manner required by this Agreement, making

    all the required affirmations and representations, shall be sent a Claim Settlement Check by the

    Administrator in the amount of $5.00.

           Within sixty (60) days after the Effective Date, the Administrator shall send, by first-class

    mail, a Claim Settlement Check to each Settlement Class Member who submits a timely, valid,

    correct, and verified Claim Form.

           Except as provided in this Section, and in Section II.D.1 below, Defendant shall have no

    obligation to make any other or further payments to Class Representative or to any Settlement

    Class Member.

                   2.      Changed Business Practices

           The Parties recognize that, as a result of this Case, Defendant will institute policies and

    procedures relating to TCPA compliance, including, but not limited to, policies and procedures

    applicable to consent depending on the equipment used to send text messages. Such changed

    business practices shall be instituted prior to the date of the Motion for Final Approval.

           C.      Settlement Approval

           Concurrent with submission of this Agreement for the Court’s consideration, Class

    Counsel shall submit to the Court a motion for preliminary approval of this Agreement. The motion

    shall seek entry of a Preliminary Approval Order. Papers in support of Final Approval, Attorneys’

    Fees and Expenses, and the Service Award shall be filed at least forty-five (45) days after the Class

    Notice Date. Defendant agrees to support the entry of the Preliminary Approval Order provided it

    is substantially in the form attached hereto as Exhibit 5, but said agreement shall not be an

    admission by Defendant that a class and/or relief would have been appropriate in the Case or would

    be appropriate in any other action.

    13
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 14 of 83



           Counsel for the Parties agree to recommend approval of this Agreement by the Court and

    to undertake commercially reasonable efforts, including undertaking all steps and efforts

    contemplated by this Agreement and any other steps and efforts that may be necessary or

    appropriate, by order of the Court or otherwise, to carry out the terms of this Agreement.

           D.      Service Award and Attorneys’ Fees and Expenses

                   1.     Service Award

           Class Counsel will request, and Defendant will not oppose, a Service Award for the Class

    Representative not to exceed $2,500. Defendant shall not be responsible for any Service Award

    above that amount. If the Court awards the Service Award, then Plaintiff will provide to Defendant

    a completed W9 form within fifteen (15) days after the Effective Date, and Defendant will deliver

    to Class Counsel a check made payable to Class Representative within fifteen (15) days thereafter.

    Defendant’s agreement not to oppose the application shall not be construed as an admission,

    agreement, or concession by Defendant that a service award is reasonable and/or appropriate.

                   2.     Attorneys’ Fees and Expenses

           Class Counsel will request, and Defendant will not oppose, an award of Attorneys’ Fees

    and Expenses not to exceed $225,000 to be paid by Defendant. Defendant shall not be responsible

    to pay any Attorneys’ Fees and Expenses above that amount. Class Counsel shall be responsible

    for allocating and shall allocate among Class Counsel any Attorneys’ Fees and Expenses, and

    Defendant shall have no responsibility, role, or liability in connection with such allocation. All

    Attorneys’ Fees and Expenses shall be paid to Class Counsel as follows: (1) the first payment due

     on the later of April 1, 2019, or the date set forth in any Final Approval Order, provided that it

    is after the Effective Date, (2) the second payment due 60 days later, and (3) the final payment

    due 120 days after that. Defendant’s agreement not to oppose the motion for Attorney’s Fees

                                                    and

    14
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 15 of 83



    Expenses shall not be construed as an admission, agreement or concession by Defendant that the

    Attorney’s Fees and Expenses applied for by Class Counsel are reasonable and/or appropriate.

    III.   CLAIMS ADMINISTRATION

           A.      Administrator

           The Parties have agreed on KCC as the Administrator. The Administrator shall administer

    the Settlement in a cost-effective and timely manner. Without limiting any of its other obligations

    as stated herein, the Administrator shall be responsible for, among other things and if and as

    necessary, the implementation and effectuation of Class Notice, processing Claim Forms,

    receiving and maintaining on behalf of the Court any correspondence regarding requests for

    exclusion and/or objections to the Settlement, administering Claim Settlement Payments, and

    providing all other related support, reporting, and administration as further stated in this

    Agreement. The Parties may direct the Administrator to assist with various additional

    administrative tasks in implementing the Settlement as the Parties agree is appropriate.

           The Parties will coordinate with the Administrator to provide Mail Notice to the

    Settlement Class, as provided in this Agreement. Defendant’s sole responsibility in that regard

    will be to provide the Settlement Class Data. The Administrator shall administer the Settlement

    in accordance with the terms of this Agreement and shall treat any and all documents,

    communications, and other information and materials received in connection with the

    administration of the Settlement as Confidential Information except as provided for in this

    Agreement or by court order.

           All Notice and Administrative Costs, up to the agreed cap of $141,000, shall be paid by

    Defendant upon presentation of appropriate statements for amounts expensed as provided below.

    Defendant shall not be responsible for any Notice and Administrative Costs above that amount.

    Defendant shall not be obligated to compute, estimate, or pay any taxes on behalf of Class

    15
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 16 of 83



    Representative, any Settlement Class Member, Class Counsel, or the Administrator. The

    Administrator will invoice Defendant directly for start-up and initial Class Notice costs at any time

    after entry of the Preliminary Approval Order and will invoice Defendant monthly for incurred

    fees and expenses thereafter, up to the agreed cap of $141,000. The Administrator will complete

    and provide to Defendant any W9 forms necessary for Defendant to pay for the Notice and

    Administrative Costs.

           B.      Notice

                   1.       Settlement Class Data

           Within ten (10) days after entry of the Preliminary Approval Order, Defendant—if it has

    not already done so—will provide to the Administrator the Settlement Class Data in electronic

    format. Using the Settlement Class Data, the Administrator will confirm the mailing addresses

    associated with each of the telephone numbers of the Settlement Class Members.

                   2.       Mail Notice

           Within thirty (30) days following the entry of the Preliminary Approval Order, or at such

    other time as may be ordered by the Court, the Administrator shall commence sending notice. To

    the extent email addresses are available the Administrator shall send the Mail Notice by email. In

    all other cases, the Administrator shall send the Mail Notice by first class U.S. Mail. The sending

    of notice must be completed by the Class Notice Date. To the extent that the Administrator

    provides Mail Notice by email, and that email is returned as undeliverable, the Administrator

    shall then send Mail Notice by first class U.S. Mail. To the extent that the Administrator provides

    Mail Notice by first class U.S. Mail, after posting the Mail Notice with the United States Postal

    Service, for any Mail Notices returned as undeliverable, the Administrator shall use the National

    Change of Address database (the “NCOA”) or skip-tracing in an attempt to obtain better addresses

    for such returned Mail Notices, and should the NCOA or skip-tracing show a more current address,

    16
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 17 of 83



    the Administrator shall post the returned Mail Notice to the more current address. Before any

    notice is commenced, Class Counsel and Defendant’s counsel shall first be provided with a proof

    copy of such notice (including what the items will look like in their final form), and shall have the

    right to inspect the same for compliance with this Agreement and with the Court’s orders.

                   3.       Long-Form Notice

           Mail    Notice    will   all   contain   the   address    for   the   Settlement    Website,

    www.SBATCPAsettlement.com. The website will include the relevant court filings relating to the

    Settlement, as well as the Long-Form Notice. The Long Form Notice will be sent to all Settlement

    Class members who contact the Administrator by telephone or email and request a copy.

                   4.       Settlement Website

           By the Class Notice Date, the Administrator shall establish and maintain the Settlement

    Website, which, among other things: (i) enables Settlement Class Members to access and

    download the Claim Form, (ii) provides contact information for Class Counsel, and (iii) provides

    access to relevant documents concerning the Case. Such documents shall include this Agreement

    and Class Notice; the Long-Form Notice; the Preliminary Approval Order; the Amended

    Complaint; and, when filed, the Final Approval Order. The Class Notice shall include the address

    (URL) of www.SBATCPAsettlement.com for the Settlement Website. The Administrator shall

    maintain the Settlement Website until at least sixty (60) days following the Claim Deadline. The

    Administrator shall terminate the Settlement Website one hundred and twenty (120) days after

    either (1) the Effective Date, or (2) the date on which the Settlement is terminated or otherwise not

    approved by the Court. The Administrator shall then transfer ownership of the URL of the

    Settlement Website to Defendant.

           Class Counsel shall provide Defendant with an adequate opportunity to review and

    comment on text viewable at or available via links from the Settlement Website (other than

    17
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 18 of 83



    publicly available documents available at or via such links) prior to the availability for viewing of

    such Website or the posting of any such text on the Website once the Website is available for

    viewing.

                   5.      IVR

           It shall be the responsibility of the Administrator to respond to all inquiries from members

    of the Settlement Class with respect to this Agreement and the Settlement, except to the extent that

    inquiries are directed to Class Counsel. By the Class Notice Date, the Administrator shall establish

    and maintain a toll free number that maintains an IVR (or similar) system to answer questions

    about the Settlement. The Administrator shall maintain the IVR (or similar) system until at least

    sixty (60) days following the Claim Deadline. Class Counsel and counsel for Defendant shall

    confer and assist the Administrator as it reasonably requests.

                   6.      CAFA Notice

           The Administrator shall serve notices under the Class Action Fairness Act of 2005, 28

    U.S.C. § 1715, within the timelines specified by 28 U.S.C. § 1715(b). The Administrator shall

    copy Counsel for Defendant on the notices, and shall provide confirmation of service, and the

    Parties shall thereafter provide the Court with confirmation of service on or before the date of the

    Final Approval Hearing. No Party shall request that an order giving final approval of the

    Settlement be issued prior to the expiration of the time set forth in 28 U.S.C. § 1715(d).

           C.      Claim Filing, Review, and Approval Process

                   1.      Claim Form

           To submit a valid Claim, Settlement Class Members must correctly provide all the

    information and documentation required by the Claim Form. The Claim Form shall require any

    Settlement Class Member who submits a Claim to provide the following documentation and

    information, and affirm that the documents and information provided are true and accurate under

    18
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 19 of 83



    penalty of perjury: (a) Settlement Class Claimant’s name, current address, telephone number, and

    e-mail address; (b) Settlement Class Claimant’s telephone number that received a text message

    from Defendant; (c) an affirmation that the Settlement Class Claimant received a text message

    from Defendant and is a member of the Class; and (d) a declaration under penalty of perjury that

    all information and representations contained in the Claim Form are true and correct.

                   2.      Claim Filing Process

           Settlement Class Members shall be permitted to make a Claim for a Claim Settlement

    Payment in one of two ways: (i) by sending by U.S. mail a written and fully and accurately

    completed Claim Form, on a date no later than the Claim Deadline; (ii) by filing a written and fully

    and accurately completed Claim Form online at www.SBATCPAsettlement.com, on a date no later

    than the Claim Deadline. Any Settlement Class Member who does not mail or file online an

    accurate and fully completed Claim Form by the Claim Deadline shall be deemed to have waived

    any Claim and any such Claim will be rejected.

                   3.      Invalid Claims

           Any Settlement Class Member who has not opted out, but who fails to submit a timely,

    accurate, and fully completed, valid Claim Form, executed under penalty of perjury, shall not

    be entitled to receive a Settlement Claim Payment, shall otherwise be bound by all of the terms

    in this Agreement, including the terms of the Final Approval Order and the Releases in this

    Agreement, and shall be permanently barred and enjoined from bringing any action, claim, or

    other proceeding of any kind against any Released Parties concerning any Released Claims.

                   4.      Claim Review Process

           The Administrator shall confirm that each Claim Form submitted is in the form required;

    that each Claim Form includes the required affirmations, information, and documentation; that

    each Claim Form was submitted in a timely fashion; and that the Settlement Class Claimant is a

    19
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 20 of 83



    member of the Settlement Class. All such Claim criteria shall be strictly enforced. Any Settlement

    Class Claimant’s failure to provide any of the required affirmations or information shall result in

    the Claim being deemed invalid, and the Administrator shall not have any further obligation to

    process, or the Defendant to make any Claim Settlement Payment on, such invalid Claim. The

    Administrator shall not receive any incentive for denying claims. The Administrator’s decision to

    permit or reject a claim shall be final.

                    5.      Settlement Class Payment List

            At least five (5) days after the Claim Deadline, the Administrator shall provide Class

    Counsel and Counsel for Defendant with the Settlement Class Payment List.

            D.      Opt-Out Rights

                    1.      Opt-Out Requirements

            A Settlement Class Member who wishes to opt-out of the Settlement Class must do so in

    writing. To opt-out, a Settlement Class Member must complete and send to Class Counsel (or the

    Administrator), at the address listed in the Class Notice, a Request for Exclusion that is postmarked

    no later than the Opt-Out Deadline, as specified in the Class Notice (or as the Court otherwise

    requires). The Request for Exclusion must: (a) identify the case name; (b) identify the name,

    address, and telephone number of the Settlement Class Member; (c) identify the telephone number

    at which the person received a text message from Defendant; (d) be personally signed by the

    Settlement Class Member requesting exclusion; and (e) contain a statement in plain English that

    unequivocally indicates a desire to be excluded from the Settlement Class in the Case, such as: “I

    hereby request that I be excluded from the proposed Settlement Class in Wijesinha v. Susan B.

    Anthony, Case No. 1:18-cv-22880-JEM.”

            Any Settlement Class Member who does not opt-out of the Settlement in the manner

    described herein shall be deemed to be part of the Settlement Class, and shall be bound by all

    20
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 21 of 83



    subsequent proceedings, orders, and judgments, including the Final Approval Order. If a

    Settlement Class Member submits both a request for exclusion and a claim to the Settlement, the

    request for exclusion shall control unless otherwise ordered by the Court.

           No person shall purport to exercise any exclusion rights of any other person, or purport (i)

    to opt-out Class Members as a group, aggregate, or class involving more than one Class Member;

    or (ii) to opt-out more than one Class Member on a single paper, or as an agent or representative.

    Any such purported opt-outs shall be void, and the Class Member(s) that is or are the subject of

    such purported opt-out shall be treated as a Class Member.

                   2.      Opt-Outs Not Bound

           Any Settlement Class Member who properly opts out of the Settlement Class shall not: (a)

    be bound by any orders or judgments relating to the Settlement; (b) be entitled to relief under, or

    be affected by, this Agreement; (c) gain any rights by virtue of this Agreement; or (d) be entitled

    to object to any aspect of the Settlement.

                   3.      List of Requests for Exclusion

           At least thirty five (35) days after the Class Notice Date, the Administrator shall provide

    Class Counsel and Counsel for Defendant with a list of all timely Requests for Exclusion along

    with copies of such Requests for Exclusion.

                   4.      Right To Terminate Based on Volume of Opt-Outs

           Defendant shall have the right to terminate this Agreement if more than twenty five (25)

    Settlement Class Members properly and timely exercise their right to opt out of the Settlement

    Class. The Administrator shall promptly inform in writing Class Counsel and Counsel for

    Defendant if the number of opt-outs has exceeded the above threshold.




    21
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 22 of 83



                   5.     All Settlement Class Members Bound By Settlement

           Except for those Settlement Class Members who timely and properly file a Request for

    Exclusion, all other Settlement Class Members will be deemed to be Settlement Class Members

    for all purposes under the Agreement, and upon the Effective Date, will be bound by its terms.

           E.      Objections

           Any Settlement Class Member who does not opt-out of the Settlement may object to the

    Settlement. To object, the Settlement Class Member must comply with the procedures and

    deadlines in this Agreement.

                   1.     Process

           Any Settlement Class Member who wishes to object to the Settlement must do so in writing

    on or before the Objection Deadline, as specified in the Class Notice and Preliminary Approval

    Order. The written objection must be filed with the Court and mailed (with the requisite postmark)

    to Class Counsel and Counsel for Defendant (at the addresses identified in Sections I(J) and I(P)),

    no later than the Objection Deadline.

                   2.     Requirements

           The requirements to assert a valid written objection shall be set forth in the Class Notice.

    To be valid, the written objection must include:

         a. the name of the Case;

         b. the objector’s full name, address, and telephone number;

         c. an explanation of the basis on which the objector claims to be a Settlement Class

             Member;

         d. all grounds for the objection, accompanied by any legal support for the objection known

             to the objector or his counsel;



    22
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 23 of 83



         e. the number of times in which the objector has objected to a class action settlement within

            the five years preceding the date that the objector files the objection, the caption of each

            case in which the objector has made such an objection, and a copy of any orders related

            to or ruling on the objector’s prior such objections that were issued by the trial and

            appellate courts in each listed case;

         f. the identity of all counsel who represent the objector, including any former or current

            counsel who may seek to claim compensation for any reason related to the objection to

            the Settlement or the application for Fees and Expenses;

         g. a copy of any orders related to or ruling on counsel’s or the counsel’s law firm’s prior

            objections made by individuals or organizations represented by that counsel that were

            issued by the trial and appellate courts in each listed case in which the objector’s counsel

            and/or counsel’s law firm have objected to a class action settlement within the preceding

            5 years;

         h. any and all agreements that relate to the objection or the process of objecting—whether

            written or oral—between objector or objector’s counsel and any other person or entity;

         i. the identity of all counsel (if any) representing the objector who will appear at the Final

            Approval Hearing;

         j. a statement confirming whether the objector intends to personally appear and/or testify

            at the Final Approval Hearing;

         k. a list of all persons who will be called to testify at the Final Approval Hearing in support

            of the objection; and

         l. the objector’s signature (an attorney’s signature is not sufficient).




    23
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 24 of 83



           Any Settlement Class Member who fails to object to the Settlement in the manner described

    in the Class Notice and consistent with this Section shall be deemed to have waived any such

    objection, shall not be permitted to object to any terms or approval of the Settlement at the Final

    Approval Hearing, and shall be foreclosed from seeking any review of the Settlement or the terms

    of this Agreement by appeal or other means.

                   3.     Appearance

           Subject to approval by the Court, any Settlement Class Member who files and serves a

    written objection in accordance with this Section may appear, in person or by counsel, at the Final

    Approval Hearing held by the Court, to show cause why the Settlement should not be approved as

    fair, adequate, and reasonable, but only if the objecting Settlement Class Member: (a) files with

    the Court a notice of intention to appear at the Final Approval Hearing by the Objection Deadline

    (“Notice of Intention to Appear”); and (b) serves the Notice of Intention to Appear on Class

    Counsel and Counsel for Defendant by the Objection Deadline.

           The Notice of Intention to Appear must include: (a) the case name and number; (b) the

    Settlement Class Member’s name, address, telephone number, and signature, and, if represented

    by counsel, their contact information; (c) the telephone number where he or she received a text

    message from Defendant; and (d) copies of any papers, exhibits, or other evidence that the

    objecting Settlement Class Member will present to the Court in connection with the Final Approval

    Hearing.

           Any Settlement Class Member who does not file a Notice of Intention to Appear in

    accordance with the deadlines and other specifications set forth in the Class Notice and this

    Agreement shall not be entitled to appear at the Final Approval Hearing and raise any objections.

                   4.     Discovery From Settlement Class Members Who Object To The
                          Settlement


    24
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 25 of 83



           The Parties shall have the right to take discovery from any Settlement Class Member who

    objects to the Settlement without further leave of court. If the Settlement Class Member who

    objects to the Settlement is represented by counsel, the Parties shall also have the right to take

    discovery from the Settlement Class Member’s counsel without further leave of court.

           F.      Funding & Distribution of The Settlement Fund and Claim Settlement
                   Payment

                   1.     Settlement Fund

           As described herein, the Settlement Fund shall be used to provide the exclusive recovery

    and relief for the Class, any Attorneys’ Fees and Expenses, any Service Award, and all Notice and

    Administrative Costs. The Settlement Fund shall be the sole and exclusive monetary contribution

    or consideration paid or provided by Defendant under this Settlement Agreement and Defendant

    shall not, under any circumstances, be obligated to pay any other additional amounts beyond the

    amount set forth in the definition of the Settlement Fund. Any part of the Settlement Fund that is

    not used to provide relief for the Settlement Class, Attorneys’ Fees and Expenses, any Service

    Award, and any Notice and Administrative Costs shall remain with or be returned to Defendant.

                   2.     Funding

           Defendant, within thirty (30) days after the Effective Date, shall fund all amounts required

    by the Administrator for distribution of any Claim Settlement Payments to Settlement Class

    Members who have submitted timely and valid Claim Forms. Defendant shall be responsible for

    depositing with the Administrator funds only to the extent necessary to pay valid claims—as

    determined by the Parties and the Administrator—actually made by class members (in addition to

    Notice and Administrative Costs up to the agreed cap, the Service Award up to the agreed cap, and

    Attorneys’ Fees and Expenses up to the agreed cap).

                   3.     Distribution


    25
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 26 of 83



           The Administrator shall pay, within sixty (60) days after the Effective Date, any Claim

    Settlement Payments to Settlement Class Members who submit timely and valid Claim Forms.

           G.      Disapproval, Cancellation, Termination or Nullification of Settlement

                   1.      Disapproval of Settlement

           This Agreement is conditioned on Final Approval without material modification by the

    Court. If the Agreement is not so approved, the Parties shall have the right to withdraw from the

    Agreement and return to the status quo ante as if there had been no settlement or this Agreement

    had not been negotiated or entered into. Moreover, the Parties shall be deemed to have preserved

    all of their rights or defenses, and shall not be deemed to have waived any substantive, evidentiary,

    procedural, or other rights of any kind that they may have as to each other or any Settlement Class

    Member. If the Agreement is approved without material modification by the Court, but is later

    reversed or vacated on appeal, each of the Parties shall have a right to withdraw from the

    Agreement and return to the status quo ante, for all litigation purposes, as if no Agreement had

    been negotiated or entered into, and shall not be deemed to have waived any substantive,

    evidentiary, procedural, or rights of any kind that they may have as to each other or any Settlement

    Class Member. Provided, however, that any reversal, vacatur or modification by the Court or on

    appeal of any amount of Attorneys’ Fees and Expenses, or Service Award awarded by the Court,

    or any determination by the Court to award less than the amount requested in Attorney’s Fees and

    Expenses, or Service Award, shall not give rise to any right of termination or otherwise serve as a

    basis for termination of this Agreement.

                   2.      Termination By The Parties

           Either Party shall have the right in his or its sole discretion to terminate this Agreement,

    declare it null and void, and have no further obligations under this Agreement if any of the

    following conditions occurs: (1) the Court, within one-hundred eighty (180) days after the motion

    26
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 27 of 83



    for preliminary approval is filed, fails or declines to grant Preliminary Approval substantially in

    accordance with the terms of the Preliminary Approval Order; (2) the Court, within three-hundred

    sixty (360) days after granting Preliminary Approval in accordance with the terms of the

    Preliminary Approval Order, fails or declines to grant Final Approval substantially in accordance

    with the terms of the Final Approval Order; (3) an appellate court vacates or reverses the Final

    Approval Order; (4) the Effective Date does not occur for any reason; or (5) any condition

    described in this Agreement, including any Exhibits, as a basis for termination or cancellation

    occurs. Provided, however, that a modification or reversal on appeal or review of any amount of

    the Attorneys’ Fees and Expenses or Service Award awarded by the Court shall not prevent the

    Settlement from becoming final if all other aspects of the Final Judgment have been affirmed; and

    provided further that neither the provisions of Rule 60 of the Federal Rules of Civil Procedure nor

    the All Writs Act, 28 U.S.C. § 1651, shall be taken into account in determining when the judgment

    becomes final.

                     3.    Notice of Termination

           If a Party elects to terminate this Agreement under this Section G, that Party must provide

    written notice to the other Party’s counsel, by hand delivery or mail, within ten (10) days of the

    occurrence of the condition permitting termination.

                     4.    Appeal of Denial of Approval

           Nothing shall prevent Class Counsel and/or Defendant from appealing any denial of Final

    Approval of the Settlement, and the Parties agree that, in the event of such an appeal, the Parties

    will propose to the Court that the Case be stayed pending resolution of any such appeal. The Parties

    further agree, in the event of such an appeal, that they shall continue to support and advocate for

    approval of the Settlement on appeal or in post-appeal proceedings.

                     5.    Effect Of Agreement Upon Termination

    27
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 28 of 83



           If this Agreement is terminated or disapproved, or if the Effective Date should not occur

    for any reason, then: (i) this Agreement and all orders entered in connection therewith shall be

    rendered null and void; (ii) this Agreement, and all negotiations, proceedings, and orders relating

    hereto, shall be of no force or effect and shall not be used or referred to for any purpose whatsoever,

    and shall be without prejudice to the rights of the Parties; and (iii) all Parties shall be deemed to

    have reverted to their respective status in the Case as of the date and time immediately preceding

    the execution of this Agreement and, except as otherwise expressly provided, the Parties shall

    stand in the same position and shall proceed in all respects as if this Agreement and any related

    orders had never been executed, entered into, or filed, except that the Parties shall not seek to

    recover from one another any costs and attorneys’ fees incurred in connection with the Settlement

    and this Agreement.

                   6.      Return of Funds

           If the Settlement is terminated pursuant to the terms of this Agreement, or this Agreement

    does not become final, then Class Counsel shall direct the Administrator to, and the Administrator

    shall, refund to Defendant any funds provided to the Administrator for Notice and Administrative

    Costs and not yet incurred by the Administrator as of the earlier of (i) the date of the termination

    of this Agreement, or (ii) notification to the Administrator by Class Counsel that the Settlement

    and this Agreement will not become final. The Administrator shall thereafter return any balance

    in the Settlement Fund (including interest earned in any Escrow Account) to Defendant within ten

    (10) days after such direction.

           H.      Retention of Records

           The Administrator shall retain all records relating to payment of claims under this

    Agreement for a period of five (5) years from the Effective Date.

           I.      Financial Declaration

    28
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 29 of 83



           At least fifteen (15) days prior to the Motion for Final Approval being filed, Defendant

    shall provide a financial declaration to Class Counsel attesting that the amount made available as

    the Settlement Fund is the most it can reasonably contribute to a settlement in the Case. The

    financial declaration shall be used as an exhibit to the Motion for Final Approval.

    IV.    EXCLUSIVE REMEDY/DISMISSAL OF CLAIMS/JURISDICTION

           C.      Exclusive Remedy; Permanent Injunction

           Upon issuance of the Final Approval Order: (i) the Agreement shall be the exclusive

    remedy for any and all Settlement Class Members, except those who have properly requested

    exclusion (opted out) in accordance with the terms and provisions hereof; (ii) the Released Parties

    shall not be subject to liability or expense for any of the Released Claims to any Settlement Class

    Member(s) who have not opted out; (iii) Settlement Class Members who have not opted out shall

    be permanently barred and enjoined from asserting any Released Claims in any action or from

    filing, commencing, prosecuting, intervening in, continuing, or in any way participating in (as class

    members or otherwise) any action based on or relating to any of the Released Claims or the facts

    and circumstances relating thereto; and (iv) Settlement Class Members who have not opted out

    shall be permanently barred and precluded from organizing Settlement Class Members, or

    soliciting the participation of Settlement Class Members, for purposes of pursuing any action

    (including by seeking to amend a pending complaint to include class allegations, or seeking class

    certification in a pending action) based on or relating to any of the Released Claims or the facts

    and circumstances relating thereto.

           D.      Dismissal of Claims

           The Parties agree that upon the Effective Date, the Case shall be dismissed with prejudice

    in accordance with the Final Approval Order.



    29
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 30 of 83



           E.      Continuing Jurisdiction of Court

           The Court shall retain exclusive and continuing jurisdiction over this Case, the Parties, and

    this Agreement with respect to the performance of its terms and conditions (and disputes arising

    out of or relating to this Agreement), the proper provision of all benefits, and the implementation

    and enforcement of its terms, conditions, and obligations.

    V.     RELEASES

           Upon the Effective Date of this Agreement, the Released Parties shall be released and

    forever discharged by the Class Representative, the Settlement Class, and each Settlement Class

    Member who has not opted out (“Releasing Parties”) from all Released Claims. The Releasing

    Parties covenant and agree that they shall not hereafter seek to establish liability against any of the

    Released Parties based, in whole or in part, on any of the Released Claims. The Releasing Parties

    expressly waive and relinquish any and all rights which they may have under Section 1542 of the

    California Civil Code or any similar statute of the United States. Section 1542 reads as follows:

                   A general release does not extend to claims which the creditor does not
                   know or suspect to exist in his or her favor at the time of executing the
                   release, which if known by him or her must have materially affected his or
                   her settlement with the debtor.

           Upon the Effective Date, all Settlement Class Members who have not opted-out shall be

    deemed to have, with respect to the subject matter of the Case, expressly waived the benefits of

    any statutory provisions or common law rules (including, but not limited to, Section 1542) that

    provide, in sum or substance, that a general release does not extend to claims which the person

    does not know or suspect to exist in the person’s favor at the time of executing the release, which

    if known by the person would have materially affected its settlement with any other party.

           The Releasing Parties may hereafter discover facts in addition to or different from those

    which they now know or believe to be true with respect to the subject matter of the Released


    30
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 31 of 83



    Claims, but the Releasing Parties, upon the Effective Date, shall be deemed to have, and by

    operation of the Final Approval Order, shall have, nevertheless, fully, finally, and forever waived,

    settled, and released any and all Released Claims, regardless of such subsequent discovery of

    additional or different facts.

            The Parties intend that there will be entries of final judgment with prejudice in the Case

    respecting all claims that are or could have been brought in the Case consistent with the broadest

    principles of res judicata, collateral estoppel, and claim and issue preclusion.

            Upon issuance of the Final Approval Order, the Plaintiff, and all Settlement Class Members

    who have not opted out shall be permanently barred and enjoined from: (a) asserting any Released

    Claims in any action or proceeding or from filing, commencing, prosecuting, intervening in, or

    participating in (as class members or otherwise) any action or proceeding based on any of the

    Released Claims; and (b) organizing Settlement Class Members, or soliciting the participation of

    Settlement Class Members, for purposes of pursuing any action or proceeding (including by

    seeking to amend a pending complaint to include class allegations, or seeking class certification in

    a pending or future action or proceeding) based on or relating to any of the Released Claims or the

    facts and circumstances relating thereto against the Released Parties. Nothing in this Agreement

    shall preclude any action to enforce the terms of the Agreement.

            This Agreement and the Releases herein do not affect the rights of Settlement Class

    Members who timely and properly submit a Request for Exclusion from the Settlement.

    VI.     COVENANTS, REPRESENTATIONS, AND WARRANTIES

            Plaintiff and the Settlement Class Members who have not opted out covenant and agree:

    (a) not to assert any of the Released Claims in any action or proceeding and not to file, commence,

    prosecute, intervene in, or participate in (as class members or otherwise) any action or proceeding

    based on any of the Released Claims against any of the Released Parties; (b) not to organize or

    31
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 32 of 83



    solicit the participation of Settlement Class Members for purposes of pursuing any action or

    proceeding (including by seeking to amend a pending complaint to include class allegations, or

    seeking class certification in a pending or future action or proceeding) based on or relating to any

    of the Released Claims or the facts and circumstances relating thereto against the Released Parties;

    and (c) that the foregoing covenants and this Agreement shall be a complete defense to any of the

    Released Claims against any of the Released Parties.

           Plaintiff represents and warrants that: (a) he is the sole and exclusive owner of his own

    Released Claims; (b) that he has not assigned or otherwise transferred any interest in any of the

    Released Claims against any of the Released Parties; (c) that he will not assign or otherwise

    transfer any interest in any of the Released Claims; (d) that he has no surviving claim or cause of

    action against any of the Released Parties that is not being released by this Agreement; and (e) he

    will keep confidential and not publicly disclose, disseminate, or use any of the information in the

    Settlement Class Data.

           Class Counsel represent and warrant that: (a) they know of no other persons with claims

    against Defendant who are not included in the Settlement Class and whose claims will not be

    released upon the Effective Date of this Agreement; and (b) they will keep confidential and not

    publicly disclose, disseminate, or use any of the information in the Settlement Class Data.

    VII.   MISCELLANEOUS PROVISIONS

           C.      Cooperation to Facilitate this Settlement

           The Parties agree that they shall work together in good faith to facilitate this Agreement,

    as well as undertake any required steps to effectuate the purposes and intent of this Agreement.

           D.      Representation by Counsel

           The Parties represent and warrant that they have been represented by, and have consulted

    with, the counsel of their choice regarding the provisions, obligations, rights, risks, and legal

    32
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 33 of 83



    effects of this Agreement and have been given the opportunity to review independently this

    Agreement with such legal counsel and agree to the particular language of the provisions herein.

           E.      No Admission of Liability

           Nothing in this Agreement, or the Parties’ willingness to enter into this Agreement, shall

    be construed as an admission by any person or entity, of any liability or wrongdoing of any Party,

    or of the truth of any allegations made by the Class Representative, on behalf of himself or the

    Settlement Class, against Defendant, or that the Settlement Class or any other class, whether

    alleged in the Case or not, would be appropriately certified in the Case or in any other action.

    Defendant expressly denies and disclaims any liability or wrongdoing. The existence, contents,

    and terms of this Agreement, and any negotiations, statements, or proceedings in connection

    therewith, shall not be admissible as evidence for any purpose in any proceeding, except solely for

    purposes of enforcement of the Agreement’s terms; however, this Agreement may be used by

    either Party and pleaded as a full and complete defense to any action, suit, or other proceeding that

    has been or may be instituted, prosecuted, or attempted with respect to any of the Released Claims,

    and may be filed, offered, and received into evidence, and otherwise used for such defense.

           F.      Contractual Agreement

           The Parties understand and agree that all terms of this Agreement are contractual and are

    not a mere recital, and each signatory warrants that he or she is competent and possesses the full

    and complete authority to execute and covenant to this Agreement on behalf of the Party that he

    or she represents.

           G.      Change of Time Periods

           The time periods and/or dates described in this Agreement with respect to the giving of

    notices and hearings are subject to approval and change by the Court or by written agreement of

    Class Counsel and Counsel for Defendant, without notice to Settlement Class Members. The

    33
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 34 of 83



    Parties reserve the right, by agreement and subject to Court approval, to grant any reasonable

    extension of time that might be needed to carry out any of the provisions of this Agreement.

            H.     Integration

            This Agreement constitutes a single, integrated written contract expressing the entire

    agreement of the Parties relative to the subject matter hereof. This Agreement supersedes all prior

    representations, agreements, understandings, both written and oral, among the Parties, or any of

    them, with respect to the subject matter of this Agreement. No covenants, agreements,

    representations, or warranties of any kind whatsoever have been made by any Party hereto, except

    as provided for herein, and no Party is relying on any prior oral or written representations,

    agreements, understandings, or undertakings with respect to the subject matter of this Agreement.

            I.     Drafting

            The Parties agree that no single Party shall be deemed to have drafted this Agreement, or

    any portion thereof, for purpose of the invocation of the doctrine of contra proferentem. This

    Agreement is a collaborative effort of the Parties and their respective attorneys.

            J.     Costs

            Except as otherwise provided herein, each Party shall bear its own legal and other costs

    incurred in connection with the Released Claims, including the preparation and performance of

    this Agreement.

            K.     Modification or Amendment

            This Agreement may not be modified or amended, nor may any of its provisions be waived,

    except by a writing signed by the Parties who executed this Agreement or their successors-in-

    interest.

            L.     No Waiver



    34
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 35 of 83



               The failure of a Party hereto to insist upon strict performance of any provision of this

    Agreement shall not be deemed a waiver of such Party’s rights or remedies or a waiver by such

    Party of any default by another Party in the performance or compliance of any of the terms of this

    Agreement. In addition, the waiver by one Party of any breach of this Agreement by another Party

    shall not be deemed a waiver of any other prior or subsequent breach of this Agreement.

               M.     Severability

               Should any part, term, or provision of this Agreement (except for the release or the cap on

    Attorneys’ Fees and Expenses) be declared or determined by any court or tribunal to be illegal or

    invalid, the Parties agree that the Court may modify such provision to the extent necessary to make

    it valid, legal, and enforceable. In any event, such provision shall be separable and shall not limit

    or affect the validity, legality, or enforceability of any other provision hereunder; provided,

    however, that the terms of this Section shall not apply should any court or tribunal find any part,

    term, or provision of the release or the cap on Attorneys’ Fees and Expenses to be illegal or invalid

    in any manner.

               N.     No Violation of Law or Agreement

               The execution, delivery, and performance of this Agreement by the Parties hereto does not

    and will not, conflict with, violate, result in a breach of, or cause a default under, (a) any applicable

    provision of any federal, state, or local law or regulation, (b) any provision of any order, arbitration

    award, judgment, or decree, or (c) any provision of any agreement or instrument applicable to the

    Parties.

               O.     Successors

               This Agreement shall be binding upon and inure to the benefit of the heirs, successors, and

    assigns of the Parties hereto.

               P.     Choice of Law

    35
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 36 of 83



           All terms and conditions of this Agreement shall be governed by and interpreted according

    to the laws of the State of Florida, without reference to its conflict of law provisions, except to the

    extent that federal law governs. The adequacy of the settlement, any determination regarding

    Attorneys’ Fees and Expenses, and any Service Award shall be governed by federal law.

           Q.      Fair and Reasonable

           The Parties and their counsel believe that this Agreement is a fair and reasonable

    compromise of the disputed claims, it is in the best interests of the Parties, and have arrived at this

    Agreement as a result of extensive arms-length negotiations.

           R.      Headings

           All headings contained herein are for informational purposes only and do not constitute a

    substantive part of this Agreement. In the event of a dispute concerning the terms and conditions

    of this Agreement, the headings shall be disregarded.

           S.      Exhibits

           The Exhibits to this Agreement are expressly incorporated and made part of the terms and

    conditions set forth herein.

           T.      Counterparts

           This Agreement may be executed in one or more counterparts. All executed counterparts,

    and each of them, shall be deemed to be one and the same instrument provided that counsel for the

    Parties to this Agreement shall exchange among themselves original signed counterparts.

           U.      Facsimile and Electronic Mail

           Transmission of a signed Agreement by facsimile or electronic mail shall constitute receipt

    of an original signed Agreement by mail.

           V.      Warranty of Signature



    36
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 37 of 83



           Each signer of this Agreement represents and warrants that he or she is authorized to

    execute this Agreement in his or her official capacity on behalf of the Party to this Agreement for

    which he or she is signing and that this Agreement is binding on the principal represented by that

    signatory.

           W.      No Assignment

           Each Party represents and warrants that such Party has not assigned or otherwise

    transferred (via subrogation or otherwise) any right, title, or interest in or to any claims, causes of

    action, or demands which were or could have been, or ever could be asserted against any Party and

    that are released in this Agreement, or which were, could have been, or ever could be asserted

    against any Party. Any Party that breaches the representations and warranties set forth in this

    Section shall indemnify and hold harmless each other Party, its parents, subsidiaries, and affiliates,

    and their respective owners, agents, attorneys, successors, heirs, assigns, administrators, officers,

    directors, employees, and all other persons acting in concert with them from any and every claim

    or demand of every kind or character arising out of a breach by any such breaching Party of its

    representations and warranties in this Section.

           X.      No Collateral Attack

           This Agreement shall not be subject to collateral attack by any Settlement Class Members

    who have not opted out or their representatives any time on or after the Effective Date. Such

    prohibited collateral attacks shall include, but shall not be limited to, claims that such a Settlement

    Class Member’s claim should have been heard or decided by another court or in another suit, that

    such a Settlement Class Member’s claim was improperly denied, that the payment to such a

    Settlement Class Member was improperly calculated, and/or that such a Settlement Class Member

    failed to receive timely notice of the Settlement.

           Y.      Confidentiality; Communications to Media and Public

    37
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 38 of 83



           The Parties agree that the terms of this Settlement shall remain confidential and not be

    disclosed by any Party until the Agreement is filed in connection with the Preliminary Approval

    Application. Before preliminary approval is decided and if preliminary approval is denied, the

    Parties and their attorneys shall refrain from making any comments regarding the proposed

    Settlement for purposes of publication. If preliminary approval is granted, the Parties and their

    attorneys shall refrain from initiating comments about the Settlement to any members of the press

    or any other person for the purposes of providing public comment regarding the Settlement except

    as required by the Court, pursuant to the notice program approved by the Court, or pursuant to the

    terms of the Settlement. Notwithstanding the foregoing, Class Counsel may place factual notices

    on their websites informing visitors to their websites of the case status, with links to the Settlement

    Website. However, if any Party or attorney is contacted by a member of the press or other person

    seeking a public comment on the Settlement, the Party or attorney may provide the inquiring party

    with the details of the Settlement as published pursuant to the Preliminary Approval Order, without

    additional editorial statements, expression of personal opinion or estimates of Settlement

    valuation. No Party shall disparage any other in any fashion. In no event shall the Class

    Representative, Class Counsel, or their agents state or imply to any person that the Settlement

    represents an acknowledgement by Defendant of any wrongdoing or liability by it. Nothing in this

    Section shall be interpreted to limit representations that the Parties or their attorneys may make to

    the Court to assist it in its evaluation of the proposed Settlement; nor shall it prohibit Class Counsel

    from communicating directly with a Class Member or Class Members once appointed as Class

    Counsel. If a Party is required by a valid, enforceable subpoena or government information request

    to disclose the Settlement or information about the Settlement, such Party shall provide reasonable




    38
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 39 of 83



    prior written notice (to the extent permitted by applicable law) to the other Party to allow the other

    Party to seek to prevent such disclosure.

           For the avoidance of any doubt, nothing in this Agreement prevents the Parties from

    making any disclosures required to effectuate this Agreement or from making any disclosures

    required by law.




    39
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 40 of 83



           IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed by

    themselves or by their duly authorized representatives:



     Dated: ____________________             By:       __________________________________________
                                                       Plaintiff and Class Representative


                                                       __________________________________________
     Dated: ____________________
              12/7/18                        By:       Scott A. Edelsberg
                                                       Manuel S. Hiraldo
                                                       Andrew J. Shamis
                                                       Ignacio J. Hiraldo
                                                       Counsel for Plaintiff and the Settlement Class

     Dated: ____________________                       Susan B. Anthony List, Inc.

                                             By:
                                                       _________________________________________

                                                       Name: ___________________________________

                                                       Title: ___________________________________


     Dated: ____________________             By:
                                                       ________________________________________
                                                       Counsel for Defendant




    40
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 41 of 83
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 42 of 83
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 43 of 83




                     EXHIBIT 1
                                                                               << Mail ID>>
       Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 44 of 83
                           Susan B. Anthony List, Inc. Settlement CLAIM FORM


                                                            Case No. 18-cv-22880-JEM


Return this Claim Form to: Claim Administrator, PO Box xxxx, XXXX xxxxx- xxxx. Questions, visit www.SBATCPAsettlement.com or call 1-xxx-xxx-
                                                                       xxxx.
   DEADLINE: THIS CLAIM FORM MUST BE SUBMITTED ONLINE OR POSTMARKED BY MONTH DAY , YEAR BE
 FULLY COMPLETED, BE SIGNED UNDER OATH, AND MEET ALL CONDITIONS OF THE SETTLEMENT AGREEMENT.

                              YOU MUST SUBMIT THIS CLAIM FORM TO RECEIVE A SETTLEMENT PAYMENT.

Please note that if you are a Class Member, the Class Member Verification section below requires you to state, under penalty of perjury, that all information
contained therein is true and correct. This Claim Form may be researched and verified by the Claim Administrator.



                                                     YOUR CONTACT INFORMATION

  Name:
                            (First)                         (Middle)                           (Last)

  Current Address:

  (City)                                                            (State)                (ZIP Code)


  Telephone Number on the Date you Received a Text Message: (                                     )               –
  Email address :

  Current Phone Number: (               )             –                       or  check if same as above
  (Please provide a phone number where you can be reached if further information is required.)

  Claim ID :

                                                          Class Member Verification
  By submitting this claim form, I declare under penalty of perjury that I am a member of the Class (defined as All individuals within the
  United States (i) who were sent a text message (ii) on his or her cellular telephone (iii) by Mudshare or a similar service on behalf of Susan
  B. Anthony List, Inc. (iv) between July 9, 2018, through the date of the settlement agreement and that the information provided herein is
  true and correct.
                          ************************************************************************
                   Additional information regarding the Settlement can be found at visit www.cubamaxTCPAsettlement.com
   I declare under penalty of perjury that the foregoing is true and correct.

  Signature:                                                                    Date:


 Print Name:

If you have questions, you may call the Claim Administrator at 1-xxx-xxx-xxxx.
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 45 of 83




                     EXHIBIT 2
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 46 of 83



                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF FLORIDA

                                          CASE NO. 1:18-cv-22880-JEM


        SHEHAN WIJESINHA, individually and on behalf                           CLASS ACTION
        of all others similarly situated,


              Plaintiff,                                                 JURY TRIAL DEMANDED

        vs.


        SUSAN B. ANTHONY LIST, INC.,


          Defendant.
        ______________________________________/

                           [PROPOSED] ORDER GRANTING FINAL APPROVAL TO
                           CLASS ACTION SETTLEMENT AND FINAL JUDGMENT

                 On ____________, 201__, the Court granted preliminary approval to the proposed class

    action settlement set forth in the Settlement Agreement and Release (the “Settlement Agreement”)

    between Plaintiff Shehan Wijesinha (“Plaintiff”), on behalf of himself and all members of the

    Settlement Class, 1 and Defendant Susan B. Anthony List, Inc. (“SBA” or “Defendant”)

    (collectively, the “Parties”). The Court also provisionally certified the Settlement Class for

    settlement purposes, approved the procedure for giving Class Notice to the members of the

    Settlement Class, and set a Final Approval Hearing to take place on ____________________.

                 On _________________, the Court held a duly noticed Final Approval Hearing to

    consider: (1) whether the terms and conditions of the Settlement Agreement are fair, reasonable,

    and adequate; (2) whether a judgment should be entered dismissing the Plaintiff’s Complaint on



    1
        Unless otherwise defined, capitalized terms herein have the definitions found in the Settlement Agreement.
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 47 of 83



    the merits and with prejudice in favor of Defendant and against all persons or entities who are

    Settlement Class Members herein who have not requested exclusion from the Settlement Class;

    and (3) whether and in what amount to award counsel for the Settlement Class as Attorneys’ Fees

    and Expenses and whether and in what amount to award a Service Award to Plaintiff.

           NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

    I.     JURISDICTION OF THE COURT

           1.      The Court has personal jurisdiction over the parties and the Settlement Class

    Members, venue is proper, and the Court has subject matter jurisdiction to approve the Agreement,

    including all Exhibits thereto, and to enter this Final Approval Order. Without in any way affecting

    the finality of this Final Approval Order, this Court hereby retains jurisdiction as to all matters

    relating to administration, consummation, enforcement, and interpretation of the Settlement

    Agreement and of this Final Approval Order, and for any other necessary purpose.

           2.      The Settlement Agreement was negotiated at arm’s length by experienced counsel

    who were fully informed of the facts and circumstances of this litigation (the “Action”) and of the

    strengths and weaknesses of their respective positions. The Settlement Agreement was reached

    after the Parties had engaged in mediation and extensive settlement discussions and after the

    exchange of information, including information about the size and scope of the Settlement Class.

    Counsel for the Parties were therefore well positioned to evaluate the benefits of the Settlement

    Agreement, taking into account the expense, risk, and uncertainty of protracted litigation.

           3.      The Court finds that the prerequisites for a class action under Fed. R. Civ. P. 23

    have been satisfied for settlement purposes for each Settlement Class Member in that: (a) the

    number of Settlement Class Members is so numerous that joinder of all members thereof is

    impracticable; (b) there are questions of law and fact common to the Settlement Class; (c) the

    claims of Plaintiff are typical of the claims of the Settlement Class he seeks to represent; (d)

                                                     2
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 48 of 83



    Plaintiff have and will continue to fairly and adequately represent the interests of the Settlement

    Class for purposes of entering into the Settlement Agreement; (e) the questions of law and fact

    common to the Settlement Class Members predominate over any questions affecting any

    individual Settlement Class Member; (f) the Settlement Class is ascertainable; and (g) a class

    action is superior to the other available methods for the fair and efficient adjudication of the

    controversy.

    II.    CERTIFICATION OF SETTLEMENT CLASS

           4.      Pursuant to Fed. R. Civ. P. 23, this Court hereby finally certifies the Settlement

    Class, as identified in the Settlement Agreement: All individuals within the United States (i) who

    were sent a text message (ii) on his or her cellular telephone (iii) by Mudshare or a similar service

    on behalf of Susan B. Anthony List, Inc. (iv) between July 9, 2018, through the date of the

    settlement agreement.It is the parties’ intention that the class definition shall cover the claims

    alleged in the amended complaint and shall be consistent with the class definition in the amended

    complaint. Excluded from the Settlement Class are: (i) the district judge and magistrate judge

    presiding over this case, the judges of the U.S. Court of Appeals for the Eleventh Circuit, their

    spouses, and persons within the third degree of relationship to any of them; (2) individuals who

    are or were during the Class Period agents, directors, employees, officers, or servants of SBA or

    of any affiliate or parent of SBA; (3) Plaintiff’s counsel and their employees, and (4) all persons

    who file a timely and proper request to be excluded from the Settlement Class in accordance with

    Section III(D) of the Settlement Agreement.

    III.   APPOINTMENT OF CLASS REPRESENTATIVES AND CLASS COUNSEL

           5.      The Court finally appoints Scott A. Edelsberg of Edelsberg Law, P.A.; Andrew J.

    Shamis of Shamis and Gentile, P.A.; Manuel S. Hiraldo of Hiraldo P.A; and Ignacio J. Hiraldo or

    IJH Law as Class Counsel for the Settlement Class.

                                                     3
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 49 of 83



           6.      The Court finally designates Plaintiff Shehan Wijesinha as the Class

    Representative.

    IV.    NOTICE AND CLAIMS PROCESS

           7.      The Court makes the following findings on notice to the Settlement Class:

                   (a)     The Court finds that the distribution of the Class Notice, as provided for in

    the Settlement Agreement, (i) constituted the best practicable notice under the circumstances to

    Settlement Class Members, (ii) constituted notice that was reasonably calculated, under the

    circumstances, to apprise Settlement Class Members of, among other things, the pendency of the

    Action, the nature and terms of the proposed Settlement, their right to object or to exclude

    themselves from the proposed Settlement, and their right to appear at the Final Approval Hearing,

    (iii) was reasonable and constituted due, adequate, and sufficient notice to all persons entitled to

    be provided with notice, and (iv) complied fully with the requirements of Fed. R. Civ. P. 23, the

    United States Constitution, the Rules of this Court, and any other applicable law.

                   (b)     The Court finds that the Class Notice and methodology set forth in the

    Settlement Agreement, the Preliminary Approval Order, and this Final Approval Order (i)

    constitute the most effective and practicable notice of the Final Approval Order, the relief available

    to Settlement Class Members pursuant to the Final Approval Order, and applicable time periods;

    (ii) constitute due, adequate, and sufficient notice for all other purposes to all Settlement Class

    Members; and (iii) comply fully with the requirements of Fed. R. Civ. P. 23, the United States

    Constitution, the Rules of this Court, and any other applicable laws.

    V.     FINAL APPROVAL OF THE CLASS ACTION SETTLEMENT

           8.      The Settlement Agreement is finally approved in all respects as fair, reasonable and

    adequate. The terms and provisions of the Settlement Agreement, including all Exhibits thereto,

    have been entered into in good faith and are hereby fully and finally approved as fair, reasonable,

                                                      4
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 50 of 83



    and adequate as to, and in the best interests of, each of the Parties and the Settlement Class

    Members.

    VI.    ADMINISTRATION OF THE SETTLEMENT

           9.      The Parties are hereby directed to implement the Settlement Agreement according

    to its terms and provisions. The Administrator is directed to provide Claim Settlement Payments

    to those Settlement Class Members who submit valid, timely, and complete Claims.

           10.     The Court hereby approves Class Counsel’s request for attorney fees, costs, and

    expenses, and awards Class Counsel $_____________ as reasonable attorneys’ fees and costs,

    inclusive of the award of reasonable costs incurred in this Action, which consists of ___ % of the

    Settlement Fund, in the manner specified in the Settlement Agreement. The Court finds that the

    requested fees are reasonable under the percentage of the fund for the reasons set forth herein. The

    award of attorneys’ fees and costs to Class Counsel shall be paid from the Settlement Fund within

    the time period and manner set forth in the Settlement Agreement.

           11.     The Court hereby awards Class Counsel for their time incurred and expenses

    advanced. The Court has concluded that: (a) Class Counsel achieved a favorable result for the

    Class by obtaining Defendant’s agreement to make significant funds available to Settlement Class

    Members, subject to submission of valid claims by eligible Settlement Class Members; (b) Class

    Counsel devoted substantial effort to pre- and post-filing investigation, legal analysis, and

    litigation; (c) Class Counsel prosecuted the Settlement Class’s claims on a contingent fee basis,

    investing significant time and accumulating costs with no guarantee that they would receive

    compensation for their services or recover their expenses; (d) Class Counsel employed their

    knowledge of and experience with class action litigation in achieving a valuable settlement for the

    Settlement Class, in spite of Defendant’s possible legal defenses and its experienced and capable

    counsel; (3) Class Counsel have standard contingent fee agreements with Plaintiff, who has

                                                     5
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 51 of 83



    reviewed the Settlement Agreement and been informed of Class Counsel’s fee request and have

    approved; and (f) the Notice informed Settlement Class Members of the amount and nature of

    Class Counsel’s fee and cost request under the Settlement Agreement, Class Counsel filed and

    posted their Petition in time for Settlement Class Members to make a meaningful decision whether

    to object to the Class Counsel’s fee request, and ____ Settlement Class Member(s) objected.

           12.     In addition, the Court has applied the factors articulated in Camden I Condominium

    Ass’n, Inc. v. Dunkle, 946 F.2d 768 (11th Cir. 1991), to confirm the reasonableness of fees and

    costs requested. The court finds and concludes that the following applicable factors support the

    requested award of attorneys’ fees and costs:

                   a. Time and Labor Required, Preclusion from Other Employment and Time Limits
                      Imposed

           The work required of Class Counsel was extensive. These efforts required work

    representing Plaintiff and the class without compensation. The substantial work necessitated by

    this case diverted Class Counsel from putting time and resources into other matters.

                   b. Case Involved Difficult Issues; Risk of Nonpayment and Not Prevailing on the
                      Claims Was High

           This case involved difficult substantive issues which presented a significant risk of

    nonpayment, including uncertainty on class certification, contested issues about whether the TCPA

    is unconstitutional on its face and as applied to the speech at issue, and whether the software and

    equipment used to send the text message constituted an Automatic Telephone Dialing System in a

    setting of developing case law and FCC rulings and recovery being dependent on a successful

    outcome, which was uncertain.

                   c. Class Counsel Achieved an Excellent Result for the Settlement Class

           Class Counsel achieved excellent monetary results for Settlement Class Members. Here,

    the Settlement required Defendant to make available up to $1,017,430.00 for the Settlement Class

                                                     6
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 52 of 83



    and will produce a per person cash benefit that is well within the range of recoveries established

    by other court approved TCPA class action settlements. See, e.g., Spillman v. RPM Pizza, LLC,

    Case No. 3:10-cv-00349.

                    d. The Requested Fee is Consistent with Customary Fees Awarded in Similar
                       Cases

            Many similar TCPA class settlements provide for one third of the fund. See Guarisma v.

    ADCAHB Medical Coverages, Inc., 1:13-cv-21016, Doc. 95 (S.D. Fla. June 24, 2015) (awarding

    one-third plus costs). Common-fund attorney fee awards of one-third are “consistent with the trend

    in this Circuit.” Reyes v. AT&T Mobility Servs., LLC, No. 10-20837-CIV, [DE 196], at 6. Here,

    Class Counsel is awarded less than in these other cases—____%. This outcome was made possible

    by Class Counsel’s extensive experience in litigating class actions of similar size, scope, and

    complexity to the instant action. Class Counsel regularly engage in complex litigation involving

    consumer issues, all have been class counsel in numerous consumer class action cases.

                    e. This Case Required a High Level of Skill

            Class Counsel achieved a settlement that confers substantial monetary benefits to the

    Settlement Class despite the hard fought litigation against a sophisticated defendant represented by top-

    tier counsel. See In re Sunbeam Sec. Litig., 176 F. Supp. 2d 1323, 1334 (S.D. Fla. 2001).

            13.     The Court awards a Service Award in the amount of $_________ to Plaintiff

    Shehan Wijesinha payable pursuant to the terms of the Settlement Agreement.

    VII.    RELEASE OF CLAIMS

            14.     Upon entry of this Final Approval Order, all members of the Class who did not

    validly and timely submit Requests for Exclusion in the manner provided in the Agreement shall,

    by operation of this Final Approval Order, have fully, finally and forever released, relinquished

    and discharged SBA and the Released Parties from the Released Claims as set forth in the


                                                       7
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 53 of 83



    Settlement Agreement

           15.     Furthermore, all members of the Class who did not validly and timely submit

    Requests for Exclusion in the manner provided in the Agreement are hereby permanently barred

    and enjoined from filing, commencing, prosecuting, maintaining, intervening in, participating in,

    conducting or continuing, either directly or in any other capacity, either individually or as a class,

    any action or proceeding in any court, agency, arbitration, tribunal or jurisdiction, asserting any

    claims released pursuant to the Settlement Agreement, or seeking an award of fees and costs of

    any kind or nature whatsoever and pursuant to any authority or theory whatsoever, relating to or

    arising from the Action or that could have been brought in the Action and/or as a result of or in

    addition to those provided by the Settlement Agreement.

           16.     The terms of the Settlement Agreement and of this Final Approval Order, including

    all Exhibits thereto, shall be forever binding on, and shall have res judicata and preclusive effect

    in, all pending and future lawsuits maintained by Plaintiff and all other Settlement Class Members,

    as well as their heirs, executors and administrators, successors, and assigns.

           17.     The Releases, which are set forth in Section V of the Settlement Agreement and

    which are also set forth below, are expressly incorporated herein in all respects and are effective

    as of the date of this Final Approval Order; and the Released Parties (as that term is defined below

    and in the Settlement Agreement) are forever released, relinquished, and discharged by the

    Releasing Parties (as that term is defined below and in the Settlement Agreement) from all

    Released Claims (as that term is defined below and in the Settlement Agreement).

                   (a)     The Settlement Agreement and Releases do not affect the rights of

    Settlement Class Members who timely and properly submit a Request for Exclusion from the

    Settlement in accordance with the requirements in Section III(D) of the Settlement Agreement.



                                                      8
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 54 of 83



                   (b)     The administration and consummation of the Settlement as embodied in the

    Settlement Agreement shall be under the authority of the Court. The Court shall retain jurisdiction

    to protect, preserve, and implement the Settlement Agreement, including, but not limited to,

    enforcement of the Releases. The Court expressly retains jurisdiction in order to enter such further

    orders as may be necessary or appropriate in administering and implementing the terms and

    provisions of the Settlement Agreement.

                   (c)     The Settlement Agreement shall be the exclusive remedy for any and all

    Settlement Class Members, except those who have properly requested exclusion (opted out), and

    the Released Parties shall not be subject to liability or expense for any of the Released Claims to

    any Settlement Class Member(s).

                   (d)     The Releases shall not preclude any action to enforce the terms of the

    Settlement Agreement, including participation in any of the processes detailed therein. The

    Releases set forth herein and in the Settlement Agreement are not intended to include the release

    of any rights or duties of the Settling Parties arising out of the Settlement Agreement, including

    the express warranties and covenants contained therein.

           18.     Plaintiff and all Settlement Class Members who did not timely exclude themselves

    from the Settlement Class are, from this day forward, hereby permanently barred and enjoined

    from directly or indirectly: (i) asserting any Released Claims in any action or proceeding; (ii)

    filing, commencing, prosecuting, intervening in, continuing or in any way participating in (as class

    members or otherwise), any lawsuit based on or relating to any the Released Claims or the facts

    and circumstances relating thereto; or (iii) organizing any Settlement Class Members into a

    separate class for purposes of pursuing as a purported class action any lawsuit (including by

    seeking to amend a pending complaint to include class allegations, or seeking class certification in

    a pending action) based on or relating to any of the Released Claims.

                                                     9
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 55 of 83



    VIII. NO ADMISSION OF LIABILITY

             19.   Neither the Settlement Agreement, nor any of its terms and provisions, nor any of

    the negotiations or proceedings connected with it, nor any of the documents or statements referred

    to therein, nor this Final Approval Order, nor any of its terms and provisions, shall be:

                   (a)     offered by any person or received against SBA or any Released Party as

    evidence of, or construed as or deemed to be evidence of, any presumption, concession, or

    admission by SBA of the truth of the facts alleged by any person, the validity of any claim that has

    been or could have been asserted in the Action or in any other litigation or judicial or administrative

    proceeding, the deficiency of any defense that has been or could have been asserted in the Action

    or in any litigation, or of any liability, negligence, fault, or wrongdoing by SBA or any Released

    Party;

                   (b)     offered by any person or received against SBA or any Released Party as

    evidence of a presumption, concession, or admission of any fault or violation of any law by SBA

    or any Released Party; or

                   (c)     offered by any person or received against SBA or any Released Party as

    evidence of a presumption, concession, or admission with respect to any liability, negligence, fault,

    or wrongdoing in any civil, criminal, or administrative action or proceeding.

    IX.      OTHER PROVISIONS

             20.   This Final Approval Order and the Settlement Agreement (including the Exhibits

    thereto) may be filed in any action against or by any Released Party (as that term is defined

    herein and the Settlement Agreement) to support a defense of res judicata, collateral estoppel,

    release, good faith settlement, judgment bar or reduction, or any theory of claim preclusion or

    issue preclusion or similar defense or counterclaim.



                                                      11
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 56 of 83



           21.     Without further order of the Court, the Settling Parties may agree to reasonably

    necessary extensions of time to carry out any of the provisions of the Settlement Agreement.

           22.     In the event that the Effective Date does not occur, this Final Approval Order shall

    automatically be rendered null and void and shall be vacated and, in such event, all orders entered

    and releases delivered in connection herewith shall be null and void. In the event that the Effective

    Date does not occur, the Settlement Agreement shall become null and void and be of no further

    force and effect, neither the Settlement Agreement nor the Court’s Orders, including this Order,

    shall be used or referred to for any purpose whatsoever, and the Parties shall retain, without

    prejudice, any and all objections, arguments, and defenses with respect to class certification,

    including the right to argue that no class should be certified for any purpose, and with respect to

    any claims or allegations in this Action.

           23.     This Action, including all individual claims and class claims presented herein, is

    hereby dismissed on the merits and with prejudice against Plaintiff and all other Settlement Class

    Members, without fees or costs to any party except as otherwise provided herein.

           DONE and ORDERED at Miami, Florida, this ____ day of ___________, 201_



                                                  ____________________________________
                                                  JOSE E. MARTINEZ
                                                  UNITED STATES DISTRICT JUDGE


    Copies furnished to: Counsel of Record




                                                     12
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 57 of 83




                     EXHIBIT 3
    Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 58 of 83
                           UNITED STATES DISTRICT COURT FOR
                           THE SOUTHERN DISTRICT OF FLORIDA


              If You Were Sent a Text Message from Susan B.
                 Anthony List, Inc., You May Be Entitled to a
                  Payment from a Class Action Settlement.
             A federal court authorized this Notice. You are not being sued. This is not a solicitation from a lawyer.
         •    A Settlement 1 has been reached in a class action lawsuit about whether Susan B. Anthony
              List, Inc., (“SBA List” or “Defendant”), a nonprofit social welfare organization, sent text
              messages to mobile telephone numbers using an automatic telephone dialing system without
              prior express written consent of the recipients in violation of the Telephone Consumer
              Protection Act, 47 U.S.C. § 227 (“TCPA”). SBA List denies the allegations and any
              wrongdoing. The Court has not decided who is right.
         •    The Settlement offers payments to Settlement Class Members who file valid Claims.
         •    Your legal rights are affected whether you act or do not act. Read this Notice carefully.

                          YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT
             SUBMIT A                 If you are a member of the Settlement Class, you must submit a
             CLAIM FORM               completed Claim Form to receive a payment. If you do so and the Court
                                      approves the Settlement and it becomes final and effective, and you
                                      remain in the Settlement Class, you will receive your payment by check.
             EXCLUDE                  You may request to be excluded from the Settlement and, if you do, you
             YOURSELF                 will receive no benefits from the Settlement.

             OBJECT                   Write to the Court if you do not like the Settlement.

             GO TO A HEARING Ask to speak in court about the fairness of the Settlement.


             DO NOTHING               You will not receive a payment if you fail to timely submit a completed
                                      Claim Form, and you will give up your right to bring your own lawsuit
                                      against SBA List about the Claims in this case.

        •     These rights and options—and the deadlines to exercise them—are explained in this Notice.
        •     The Court in charge of this case still has to decide whether to approve the Settlement. If it
              does, and after any appeals are resolved, benefits will be distributed to those who submit
              qualifying Claim Forms. Please be patient.




1
 Capitalized terms herein have the same meanings as those defined in the Settlement Agreement, a copy
of which may be found online at the Settlement Website below.
                                 QUESTIONS? CALL 1-xxx-xxx-xxxx OR VISIT
                                    www.SBATCPAsettlement.com
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 59 of 83

                                        WHAT THIS NOTICE CONTAINS

  BASIC INFORMATION....................................................................................................................PAGE 3
  1. Why is there a Notice?
  2. What is this litigation about?
  3. What is the Telephone Consumer Protection Act?
  4. Why is this a class action?
  5. Why is there a settlement?

  WHO IS PART OF THE SETTLEMENT.............................................................................................PAGE 4
  6. Who is included in the Settlement?
  7. What if I am not sure whether I am included in the Settlement?

  THE SETTLEMENT BENEFITS........................................................................................................PAGE 4
  8. What does the Settlement provide?
  9. How do I file a Claim?
  10. When will I receive my payment?

  EXCLUDING YOURSELF FROM THE SETTLEMENT.......................................................................PAGE 5
  11. How do I get out of the Settlement?
  12. If I do not exclude myself, can I sue SBA List for the same thing later?
  13. What am I giving up to stay in the Settlement Class?
  14. If I exclude myself, can I still get a payment?

  THE LAWYERS REPRESENTING YOU............................................................................................PAGE 6
  15. Do I have a lawyer in the case?
  16. How will the lawyers be paid?

  OBJECTING TO THE SETTLEMENT.................................................................................................PAGE 6
  17. How do I tell the Court I do not like the Settlement?
  18. What is the difference between objecting and asking to be excluded?

  THE FINAL APPROVAL HEARING...................................................................................................PAGE 7
  19. When and where will the Court decide whether to approve the Settlement?
  20. Do I have to attend the hearing?
  21. May I speak at the hearing?

  IF YOU DO NOTHING.......................................................................................................................PAGE 8
  22. What happens if I do nothing at all?

  GETTING MORE INFORMATION.....................................................................................................PAGE 8
  23. How do I get more information?




                                           QUESTIONS? CALL 1-xxx-xxx-xxxx OR VISIT
                                             www.SBATCPAsettlement.com
                                                                      2
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 60 of 83



                                         BASIC INFORMATION
    1. Why is there a Notice?

  A court authorized this Notice because you have a right to know about a proposed Settlement of a class
  action lawsuit known as Wijesinha v. Susan B. Anthony List, Inc., Case No. 1:18-cv-22880-JEM and
  about all of your options before the Court decides whether to give Final Approval to the Settlement.
  This Notice explains the lawsuit, the Settlement, and your legal rights.
  Judge Martinez of the United States District Court for the Southern District of Florida is overseeing this
  case. The person who sued, Shehan Wijesinha, is called the “Plaintiff.” Susan B. Anthony List, Inc., is called
  the “Defendant.”

    2. What is this litigation about?

  The lawsuit alleges that SBA List sent a text message to Plaintiff’s wireless telephone number using an
  automatic telephone dialing system without prior express written consent in violation of the Telephone
  Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”) and seeks actual and statutory damages under the
  TCPA on behalf of the named Plaintiff and a class of all individuals in the United States.
  SBA List denies each and every allegation of wrongdoing, liability, and damages that were or could
  have been asserted in the litigation and that the claims in the litigation would be appropriate for class
  treatment if the litigation were to proceed through trial.
  The Plaintiff’s Complaint, Settlement Agreement, and other case-related documents are posted on the
  Settlement Website, www.SBATCPAsettlement.com. The Settlement resolves the lawsuit. The Court
  has not decided who is right.

    3. What is the Telephone Consumer Protection Act?

  The Telephone Consumer Protection Act (commonly referred to as the “TCPA”) is a federal law that
  restricts certain telephone solicitations and the use of automatic telephone dialing equipment.

    4. Why is this a class action?

  In a class action, one person called the “Class Representative” (in this case, Plaintiff) sues on behalf of
  himself and other people with similar claims.
  All of the people who have claims similar to the Plaintiff’s are Settlement Class Members, except for
  those who exclude themselves from the class.

    5. Why is there a settlement?

  The Court has not found in favor of either Plaintiff or SBA List. Instead, both sides have agreed to a
  settlement. By agreeing to the Settlement, the parties avoid the costs and uncertainty of a trial, and if
  the Settlement is approved by the Court, Settlement Class Claimants will receive the benefits described
  in this Notice. SBA List denies all legal claims in this case. Plaintiff and his lawyers think the proposed
  Settlement is best for everyone who is affected.


                                  QUESTIONS? CALL 1-xxx-xxx-xxxx OR VISIT
                                    www.SBATCPAsettlement.com
                                                       3
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 61 of 83


                           WHO IS PART OF THE SETTLEMENT
    6. Who is included in the Settlement?

  The Settlement includes all persons who received a text message on their cell phone from SBA List.
  Specifically, the Settlement is defined as:
     All individuals within the United States (i) who were sent a text message (ii) on his or her
     cellular telephone (iii) by Mudshare or a similar service on behalf of Susan B. Anthony List,
     Inc. (iv) between July 9, 2018, through the date of the settlement agreement.
     Persons meeting this definition are referred to collectively as the “Settlement Class” and,
     individually, as “Settlement Class Members.”
     Excluded from the Settlement Class are: (i) the district judge and magistrate judge
     presiding over this case, the judges of the U.S. Court of Appeals for the Eleventh Circuit,
     their spouses, and persons within the third degree of relationship to any of them; (2)
     individuals who are or were during the Class Period agents, directors, employees, officers,
     or servants of SBA List or of any affiliate or parent of Defendant; (3) Plaintiff’s counsel
     and their employees, and (4) all persons who file a timely and proper request to be excluded
     from the Settlement Class.

    7. What if I am not sure whether I am included in the Settlement?

  If you are not sure whether you are in the Settlement Class or have any other questions about the
  Settlement, visit the Settlement Website at www.SBATCPAsettlement.com or call the toll-free number,
  1-xxx-xxx-xxxx. You also may send questions to the Settlement Administrator at SBA TCPA
  Settlement Administrator, P.O. Box XXXX, XXXX, XX XXXX.
                                 THE SETTLEMENT BENEFITS
    8. What does the Settlement provide?

  To fully settle and release claims of the Settlement Class Members, SBA List has agreed to make
  payments to the Settlement Class Members and pay for notice and administration costs of the
  Settlement, attorneys’ fees and expenses incurred by counsel for the Settlement Class, and a service
  award for Plaintiff (the “Settlement Fund”). Each Settlement Class member who timely files with the
  Settlement Administrator a valid Claim Form will receive a check for $5.00.

    9. How do I file a Claim?

  If you qualify for a payment, you must complete and submit a valid Claim Form. You may download a
  Claim Form at the Settlement Website, www.SBATCPAsettlement.com, or request a Claim Form by
  calling the Settlement Administrator at the toll-free number below. To be valid, a Claim Form must be
  completed fully and accurately, signed under penalty of perjury, and submitted timely.
  You may submit a Claim Form by U.S. mail or file a Claim Form online. If you send in a Claim Form
  by U.S. mail, it must be postmarked by xxxxxxxxxx. If you file a Claim Form online, then you must so
  file by 11:59 p.m. EST on xxxxxxxxxx.


                                QUESTIONS? CALL 1-xxx-xxx-xxxx OR VISIT
                                  www.SBATCPAsettlement.com
                                                   4
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 62 of 83

  No matter which method you choose to file your Claim Form, please read the Claim Form carefully and
  provide all the information required. Only one Claim Form may be submitted per Settlement Class
  Member.

    10. When will I receive my payment?

  Payments to Settlement Class Members will be made only after the Court grants Final Approval to the
  Settlement and after any appeals are resolved (see “Final Approval Hearing” below). If there are appeals,
  resolving them can take time. Please be patient.
                    EXCLUDING YOURSELF FROM THE SETTLEMENT
  If you do not want benefits from the Settlement, and you want to keep the right to sue or continue to
  sue SBA List on your own about the legal issues in this case, then you must take steps to get out of the
  Settlement. This is called excluding yourself—or it is sometimes referred to as “opting out” of the
  Settlement Class.

    11. How do I get out of the Settlement?

  To exclude yourself from the Settlement, you must send a timely letter by mail to:
                                       SBA Settlement Administrator
                                            P.O. Box XXXX
                                           XXXX, XX XXXX
  Your request to be excluded from the Settlement must be personally signed by you under penalty of
  perjury and contain a statement that indicates your desire to be “excluded from the Settlement Class”
  and that, absent of excluding yourself or “opting out,” you are “otherwise a member of the Settlement
  Class.”
  Your exclusion request must be postmarked no later than xxxxxxxxx. You cannot ask to be excluded
  on the phone, by email, or at the Settlement Website.
  You may opt out of the Settlement Class only for yourself.

    12. If I do not exclude myself, can I sue SBA List for the same thing later?

  No. Unless you exclude yourself, you give up the right to sue SBA List for the claims that the Settlement
  resolves. You must exclude yourself from this Settlement Class in order to pursue your own lawsuit.

    13. What am I giving up to stay in the Settlement Class?

  Unless you opt out of the Settlement, you cannot sue or be part of any other lawsuit against SBA List
  about the issues in this case, including any existing litigation, arbitration, or proceeding. Unless you
  exclude yourself, all of the decisions and judgments by the Court will bind you.
  The Settlement Agreement is available at www.SBATCPAsettlement.com. The Settlement Agreement
  provides more detail regarding the Releases and describes the Released Claims with specific
  descriptions in necessary, accurate legal terminology, so read it carefully. You can talk to the law firms
  representing the Settlement Class listed in Question 15 for free, or you can, at your own expense, talk to
  your own lawyer if you have any questions about the Released Claims or what they mean.

                                QUESTIONS? CALL 1-xxx-xxx-xxxx OR VISIT
                                  www.SBATCPAsettlement.com
                                                     5
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 63 of 83


    14. If I exclude myself, can I still get a payment?

 No. You will not get a payment from the Settlement Fund if you exclude yourself from the Settlement.


                           THE LAWYERS REPRESENTING YOU
    15. Do I have a lawyer in the case?

  The Court has appointed the following lawyers as “Class Counsel” to represent all members of the
  Settlement Class.
                                            Scott Edelsberg, Esq.
                                             Edelsberg Law, PA
                                          19495 Biscayne Blvd #607
                                             Aventura, FL 33180

                                            Andrew J. Shamis
                                         Shamis and Gentile, P.A.
                                        14 NE 1st Avenue, Suite 400
                                           Miami, Florida 33132

                                          Manuel S. Hiraldo, Esq.
                                               Hiraldo P.A.
                                      401 E. Las Olas Blvd., Ste. 1400
                                        Fort Lauderdale, FL 33301

                                           Ignacio J. Hiraldo, Esq.
                                                  IJH Law
                                        1200 Brickell Ave, Suite 1950
                                              Miami, FL 33131

  You will not be charged for these lawyers. If you want to be represented by another lawyer, you may
  hire one to appear in Court for you at your own expense.

    16. How will the lawyers be paid?

  Class Counsel intend to request up to $225,000 for attorneys’ fees and expenses incurred in the
  litigation. The fees and expenses awarded by the Court will be paid out of the Settlement Fund. The
  Court will decide the amount of fees and expenses to award.
 Class Counsel will also request that a Service Award of $2,500.00 be paid from the Settlement Fund
 to the Class Representative for his service as representative on behalf of the whole Settlement Class.




                              OBJECTING TO THE SETTLEMENT
                                QUESTIONS? CALL 1-xxx-xxx-xxxx OR VISIT
                                  www.SBATCPAsettlement.com
                                                     6
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 64 of 83

    17. How do I tell the Court if I do not like the Settlement?

  If you are a Settlement Class Member (and do not exclude yourself from the Settlement Class), you can
  object to any part of the Settlement. To object, you must timely submit a letter that includes the
  following:
     1) A heading that includes the case name and case number— Wijesinha v. Susan B. Anthony List,
        Inc., Case No. 1:18-cv-22880-JEM;
     2) Your full name, address, telephone number, the cell phone number at which you received text
        messages from SBA List and if represented by counsel, the name, bar number, address, and
        telephone number of your counsel;
     3) A signed statement stating, under penalty of perjury, that you received one or more text message
        from SBA List and are a member of the Settlement Class;
     4) A statement of all your objections to the Settlement including your legal and factual basis for
        each objection;
     5) A statement of whether you intend to appear at the Final Approval Hearing, either with or
        without counsel, and if with counsel, the name of your counsel who will attend;
     6) The number of times in which your counsel and/or counsel’s law firm have objected to a class
        action settlement within the five years preceding the date that you file the objection, the caption
        of each case in which counsel or the firm has made such objection, and a copy of any orders
        related to or ruling upon counsel’s or the firm’s prior objections that were issued by the trial
        and appellate courts in each listed case;
     7) A list of all persons who will be called to testify at the Final Approval Hearing in support of the
        objection; and
     8) Any and all agreements that relate to the objection or the process of objecting—whether written
        or verbal—between you or your counsel and any other person or entity.
  If you wish to object, you must file your objection with the Court (using the Court’s electronic filing
  system or in any manner in which the Court accepts filings) and mail your objection to each of the
  following three (3) addresses, and your objection must be postmarked by XXXXXXXXXX.
          Clerk of the Court                   Class Counsel                Defendant’s Counsel
   United States District Court for     Scott Edelsberg, Esq.            Thomas Demitrack,
   the Southern District of Florida     Edelsberg Law, PA                Jones Day
   400 N. Miami Ave                     19495 Biscayne Blvd #607         901 Lakeside Avenue,
   Miami, FL 33128                      Aventura, FL 33180               Cleveland, Ohio 44114.



    18. What is the difference between objecting and asking to be excluded?

  Objecting is telling the Court that you do not like something about the Settlement. You can object to
  the Settlement only if you do not exclude yourself. Excluding yourself is telling the Court that you do
  not want to be part of the Settlement. If you exclude yourself, you have no basis to object to the
  Settlement because it no longer affects you.




                                 QUESTIONS? CALL 1-xxx-xxx-xxxx OR VISIT
                                   www.SBATCPAsettlement.com
                                                     7
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 65 of 83
                              THE FINAL APPROVAL HEARING
  The Court will hold a hearing to decide whether to approve the Settlement and any requests for fees
  and expenses (“Final Approval Hearing”).

    19. When and where will the Court decide whether to approve the Settlement?

  The Court has scheduled a Final Approval Hearing on xxxxxxx at xxx a.m. at the xxxxxxxxxxxxx.
  The hearing may be moved to a different date or time without additional notice, so it is a good idea to
  check www.SBATCPAsettlement.com for updates. At this hearing, the Court will consider whether
  the Settlement is fair, reasonable, and adequate. The Court will also consider the requests by Class
  Counsel for attorneys’ fees and expenses and for a Service Award to the Class Representative. If there
  are objections, the Court will consider them at that time. After the hearing, the Court will decide
  whether to approve the Settlement. It is unknown how long these decisions will take.

    20. Do I have to attend the hearing?

  No. Class Counsel will answer any questions the Court may have. But, you are welcome to attend the
  hearing at your own expense. If you send an objection, you do not have to come to Court to talk about
  it. As long as you submitted your written objection on time to the proper addresses and it complies with
  all the other requirements set forth above, the Court will consider it. You may also pay your own lawyer
  to attend the hearing, but it is not necessary.

    21. May I speak at the hearing?

  You may ask the Court for permission to speak at the Final Approval Hearing. To do so, your timely
  filed objection must include a statement of whether you intend to appear at the Final Approval Hearing
  (see Question 17 above).
  You cannot speak at the hearing if you exclude yourself from the Settlement.
                                       IF YOU DO NOTHING
    22. What happens if I do nothing at all?

  If you are a Settlement Class member and do nothing, meaning you do not file a timely Claim, you will
  not get benefits from the Settlement. Further, unless you exclude yourself, you will be bound by the
  judgment entered by the Court.
                                GETTING MORE INFORMATION
    23. How do I get more information?

  This Notice summarizes the proposed Settlement. You are urged to review more details in the
  Settlement Agreement. For a complete, definitive statement of the Settlement terms, refer to the
  Settlement Agreement at www.SBATCPAsettlement.com. You also may write with questions to the
  Settlement Administrator at SBA Settlement Administrator, P.O. Box XXXX, XXXX, XX XXXXX
  or call the toll-free number, 1-xxx-xxx-xxxx.




                                QUESTIONS? CALL 1-xxx-xxx-xxxx OR VISIT
                                  www.SBATCPAsettlement.com
                                                    8
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 66 of 83




                     EXHIBIT 4
   SBA Settlement Administrator
18-cv-22880-JEM     Document 40-1 Entered on FLSD Docket 07/02/2019      Page
                                                            FIRST-CLASS MAIL
   PO Box XXXX                                                                                       U.S. POSTAGE
                                                                                                          PAID
   XXXXX, XX XXXX                                                                                     Portland, OR
                                                                                                    PERMIT NO. 2882




    Legal Notice about a Class Action Settlement

                                                                  <<BARCODE>>

                                                                  <<NAME1>>
                                                                  <<NAME2>>
                                                                  <<ADDRESS1>>
                                                                  <<ADDRESS2>>
                                                                  <<CITY, ST, ZIP>>
                                                                  <<COUNTRY>>




            <<Mail ID>>                                                                      Claim Form
   To submit a Claim for a payment from the Settlement Fund, please fill out the Claim Form below and submit it
   by U.S. mail. You may also file a Claim Form online at www.SBATCPAsettlement.com. The deadline to file a
   claim online or via email is 11:59 p.m. EST on XXXXXXXXXX. If you send in a Claim Form by regular mail, it must
   be postmarked on or before XXXXXXXXXX.

   *First Name:                                       *MI:      *Last Name:



   *Address:


   *City:                                                                     *State:      *ZIP Code:



   *Cellular Telephone Number that received one or more texts from TDJC:

                   -                 -
   Telephone Number where you can be reached if different from above:

                   -                 -
   Your Email Address:




   *Signature:                                                                          *Date (MM/DD/YY):
18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page
18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page
                                    If You Received a Text Message from Susan B. Anthony List, Inc.,
                                    You May Be Entitled to a Payment from a Class Action Settlement.

                        Si desea recibir esta notificación en español, llámenos o visite nuestra página web.

 A settlement has been reached in a class action lawsuit claiming that Susan B. Anthony List, Inc., (“SBA List” or “Defendant”), a
nonprofit social welfare organization, sent text messages to wireless telephone numbers using an automatic telephone dialing system
without consent of the recipients in violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227. SBA List denies the
allegations in the lawsuit, and the Court has not decided who is right.

Who’s Included? You received this email because SBA List’s records show that you may be a Settlement Class Member. The
Settlement includes all persons in the United States who received a text message from SBA List between July 9, 2018, through the
date of the settlement agreement.

What Are the Settlement Terms? SBA has agreed to make $1,017,430 available to the Settlement Class, which will be used to pay
individuals who submit valid Claims, attorneys’ fees, and a Service Award to the Class Representative. The cash payments, which are
$5.00, will be distributed to Settlement Class Members who submit a valid Claim. Only one Claim is allowed per Settlement Class
Member.

How Can I Get a Payment? To get a payment, you must submit a Claim Form by U.S. mail. A Claim Form is attached to this notice.
You may also download or file a Claim Form online at www.SBATCPAsettlement.com or call the Settlement Administrator at the
toll-free number below to request a Claim Form. If you send in a Claim Form by regular mail, it must be postmarked on or before
xxxxxxxxxx. The deadline to file a Claim online or via email is 11:59 p.m. EST on xxxxxxxxxx.

Your Other Options. If you do not want to be legally bound by the Settlement, you must exclude yourself by xxxxxxxxxx. If you do
not exclude yourself, you will release any claims you may have, as more fully described in the Settlement Agreement, available at the
Settlement Website. You may object to the Settlement by xxxxxxxxxx. The Long Form Notice available on the Settlement Website
listed below explains how to exclude yourself or object. The Court will hold a Final Approval Hearing on xxxxxxxxxx to consider
whether to approve the Settlement, a request for attorneys’ fees of up to $225,000, and a Service Award of up to $2,500 to the Class
Representative. You may appear at the hearing, either yourself or through an attorney you hire, but you don’t have to. For more
information, call or visit the Settlement Website.

            XXXXXXXX.com



                                                                                                                NO POSTAGE
                                                                                                                NECESSARY
                                                                                                                 IF MAILED
                                                                                                                   IN THE
                                                                                                               UNITED STATES




              BUSINESS REPLY MAIL
              FIRST-CLASS MAIL               PERMIT NO 581               PORTLAND OR
                            POSTAGE WILL BE PAID BY ADDRESSEE



              SBA SETTLEMENT ADMINISTRATOR SBA
        SETTLEMENT
18-cv-22880-JEM    ADMINISTRATOR
                Document 40-1 Entered on FLSD Docket 07/02/2019 Page
       PO BOX XXXX
       XXXXXX XX XXXXX
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 71 of 83




                     EXHIBIT 5
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 72 of 83



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO. 1:18-cv-22880-JEM

     SHEHAN WIJESINHA, individually and on behalf                       CLASS ACTION
     of all others similarly situated,

           Plaintiff,                                              JURY TRIAL DEMANDED

     vs.

     SUSAN B. ANTHONY LIST, INC.,

       Defendant.
     ______________________________________

               [PROPOSED] ORDER PRELIMINARILY APPROVING CLASS ACTION
                  SETTLEMENT AND CERTIFYING THE SETTLEMENT CLASS

              Plaintiff Shehan Wijesinha (“Plaintiff”) and Defendant Susan B. Anthony List, Inc.

    (“Defendant” or “SBA”) (together, the “Parties”) have agreed to settle this Action pursuant to the

    terms and conditions set forth in an executed Settlement Agreement and Release (“Settlement”).

    The Parties reached the Settlement through arm’s-length negotiations. Under the Settlement,

    subject to the terms and conditions therein and subject to Court approval, Plaintiff and the

    proposed Settlement Class will fully, finally, and forever resolve, discharge, and release their

    claims.

              The Settlement has been filed with the Court, and Plaintiff and Class Counsel have filed

    an Unopposed Motion for Preliminary Approval of Class Settlement (“Motion”). [ECF No. ___]

    Upon considering the Motion, the Settlement and all exhibits thereto, the record in these

    proceedings, the representations and recommendations of counsel, and the requirements of law,

    the Court finds that: (1) this Court has jurisdiction over the subject matter and the Parties to this
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 73 of 83



    Action; (2) the proposed Settlement Class meets the requirements of Federal Rule of Civil

    Procedure 23 and should be certified for settlement purposes only; (3) the persons and entities

    identified below should be appointed Class Representative and Class Counsel; (4) the Settlement

    is the result of informed, good-faith, arm’s-length negotiations between the Parties and their

    capable and experienced counsel, and is not the result of collusion; (5) the Settlement is within the

    range of reasonableness and should be preliminarily approved; (6) the proposed Notice program

    and proposed forms of Notice satisfy Federal Rule of Civil Procedure 23 and constitutional due

    process requirements, and are reasonably calculated under the circumstances to apprise the

    Settlement Class of the pendency of the Action, class certification, the terms of the Settlement,

    Class Counsel’s application for an award of attorneys’ fees and expenses (“Fee Application”) and

    request for a Service Award for Plaintiff, and their rights to opt-out of the Settlement Class or

    object to the Settlement, Class Counsel’s Fee Application, and/or the request for a Service Award

    for Plaintiff; (7) good cause exists to schedule and conduct a Final Approval Hearing, pursuant to

    Federal Rule of Civil Procedure 23(e), to assist the Court in determining whether to grant Final

    Approval of the Settlement and enter the Final Approval Order, and whether to grant Class

    Counsel’s Fee Application and request for a Service Award for Plaintiff; and (8) the other related

    matters pertinent to the Preliminary Approval of the Settlement should also be approved.

           Based on the foregoing, IT IS HEREBY ORDERED AND ADJUDGED as follows:

           1.      As used in this Preliminary Approval Order, unless otherwise noted, capitalized

    terms shall have the definitions and meanings accorded to them in the Settlement.

           2.      The Court has jurisdiction over the subject matter and Parties to this proceeding

    pursuant to 28 U.S.C. §§ 1331, 1332.

           3.      Venue is proper in this District.




                                                       2
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 74 of 83



    Provisional Class Certification and Appointment of Class Representative and Class Counsel

           4.      It is well established that “[a] class may be certified solely for purposes of

    settlement [if] a settlement is reached before a litigated determination of the class certification

    issue.” Borcea v. Carnival Corp., 238 F.R.D. 664, 671 (S.D. Fla. 2006) (internal quotation marks

    omitted). In deciding whether to provisionally certify a settlement class, a court must consider the

    same factors that it would consider in connection with a proposed litigation class – i.e., all Rule

    23(a) factors and at least one subsection of Rule 23(b) must be satisfied – except that the Court

    need not consider the manageability of a potential trial, since the settlement, if approved, would

    obviate the need for a trial. Id.; Amchem Products, Inc. v. Windsor, 521 U.S. 591, 620 (1997).

           5.      The Court finds, for settlement purposes, that the Federal Rule of Civil Procedure

    23 factors are present and that certification of the proposed Settlement Class is appropriate under

    Rule 23. The Court therefore provisionally certifies the following Settlement Class.

           All individuals within the United States (i) who were sent a text message (ii) on his
           or her cellular telephone (iii) by Mudshare or a similar service on behalf of Susan
           B. Anthony List, Inc. (iv) between July 9, 2018, through the date of the settlement
           agreement.

           6.      Specifically, the Court finds, for settlement purposes and conditioned on final

    certification of the proposed class and on the entry of the Final Approval Order, that the Settlement

    Class satisfies the following factors of Federal Rule of Civil Procedure 23:

                (a)        Numerosity: In the Action, over 203,486 individuals are members of the

    proposed Settlement Class. The proposed Settlement Class is thus so numerous that joinder of all

    members is impracticable.

                (b)        Commonality: “[C]ommonality requires the plaintiff to demonstrate that the

    class members ‘have suffered the same injury,’” and the plaintiff’s common contention “must be

    of such a nature that it is capable of classwide resolution – which means that determination of its



                                                     3
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 75 of 83



    truth or falsity will resolve an issue that is central to the validity of each one of the claims in one

    stroke. Wal-Mart Stores, Inc. v. Dukes, __ U.S. __, 131 S. Ct. 2541, 2551 (2011) (citation omitted).

    Here, the commonality requirement is satisfied. Multiple questions of law and fact centering on

    Defendant’s class-wide practices are common to the Plaintiff and the Settlement Class, are alleged

    to have injured all members of the Settlement Class in the same way, and would generate common

    answers central to the viability of the claims were this case to proceed to trial.

                 (c)       Typicality: The Plaintiff’s claims are typical of the Settlement Class

    because they concern the same alleged Defendant’s practices, arise from the same legal theories,

    and allege the same types of harm and entitlement to relief. Rule 23(a)(3) is therefore satisfied.

    See Kornberg v. Carnival Cruise Lines, Inc., 741 F.2d 1332, 1337 (11th Cir. 1984) (typicality

    satisfied where claims “arise from the same event or pattern or practice and are based on the same

    legal theory”); Murray v. Auslander, 244 F.3d 807, 811 (11th Cir. 2001) (named plaintiffs are

    typical of the class where they “possess the same interest and suffer the same injury as the class

    members”).

                 (d)       Adequacy: Adequacy under Rule 23(a)(4) relates to: (1) whether the

    proposed class representatives have interests antagonistic to the class; and (2) whether the

    proposed class counsel has the competence to undertake the litigation at issue. See Fabricant

    v. Sears Roebuck, 202 F.R.D. 310, 314 (S.D. Fla. 2001). Here, Rule 23(a)(4) is satisfied

    because there are no conflicts of interest between the Plaintiff and the Settlement Class, and

    Plaintiff has retained competent counsel to represent him and the Settlement Class. Class

    Counsel regularly engage in consumer class litigation, complex litigation, and other litigation

    similar to this Action, and have dedicated substantial resources to the prosecution of the

    Action. Moreover, the Plaintiff and Class Counsel have vigorously and competently




                                                      4
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 76 of 83



    represented the Settlement Class in the Action. See Lyons v. Georgia-Pacific Corp. Salaried

    Employees Rel. Plan, 221 F.3d 1235, 1253 (11th Cir. 2000).

                (e)       Predominance and Superiority: Rule 23(b)(3) is satisfied because the

    common legal and alleged factual issues here predominate over individualized issues, and

    resolution of the common issues for the members of the Settlement Class in a single,

    coordinated proceeding is superior to thousands of individual lawsuits addressing the same legal

    and factual issues. With respect to predominance, Rule 23(b)(3) requires that “[c]ommon issues

    of fact and law . . . ha[ve] a direct impact on every class member’s effort to establish liability

    that is more substantial than the impact of individualized issues in resolving the claim or claims

    of each class member.” Sacred Heart Health Sys., Inc. v. Humana Military Healthcare Servs.,

    Inc., 601 F.3d 1159, 1170 (11th Cir. 2010) (internal quotation marks omitted). Here, common

    questions present a significant aspect of the case and can be resolved for all members of the

    Settlement Class in a single adjudication. In a liability determination, those common issues

    would predominate over any issues that are unique to individual members of the Settlement

    Class. Moreover, each member of the Settlement Class has claims that arise from the same or

    similar alleged SBA practices as well as the same legal theories.

           7.      The Court appoints Plaintiff as Class Representative.

           8.      The Court appoints the following people and firms as Class Counsel: Scott A.

    Edelsberg of Edelsberg Law, P.A.; Andrew J. Shamis of Shamis and Gentile, P.A.; Manuel S.

    Hiraldo of Hiraldo P.A.; and Ignacio J. Hiraldo of IJH Law.

           9.      The Court recognizes that Defendant reserves all of its defenses and objections

    against and rights to oppose any request for class certification in the event that the proposed

    Settlement does not become Final for any reason. Defendant also reserves its defenses to the merits




                                                    5
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 77 of 83



    of the claims asserted in the event the Settlement does not become Final for any reason.

    Preliminary Approval of the Settlement

           10.     At the preliminary approval stage, the Court’s task is to evaluate whether the

    Settlement is within the “range of reasonableness.” 4 Newberg on Class Actions § 11.26.

    “Preliminary approval is appropriate where the proposed settlement is the result of the parties’

    good faith negotiations, there are no obvious deficiencies and the settlement falls within the

    range of reason.” Smith v. Wm. Wrigley Jr. Co., 2010 WL 2401149, at *2 (S.D. Fla. Jun. 15,

    2010). Settlement negotiations that involve arm’s length, informed bargaining with the aid of

    experienced counsel support a preliminary finding of fairness. See Manual for Complex

    Litigation, Third, § 30.42 (West 1995) (“A presumption of fairness, adequacy, and

    reasonableness may attach to a class settlement reached in arm's-length negotiations between

    experienced, capable counsel after meaningful discovery.”) (internal quotation marks omitted).

           11.     The Court preliminarily approves the Settlement, together with all exhibits

    thereto, as fair, reasonable, and adequate. The Court finds that the Settlement was reached in

    the absence of collusion, is the product of informed, good-faith, arm’s-length negotiations

    between the Parties and their capable and experienced counsel. The Court further finds that the

    Settlement, including the exhibits thereto, is within the range of reasonableness and possible

    judicial approval, such that: (a) a presumption of fairness is appropriate for the purposes of

    preliminary settlement approval; and (b) it is appropriate to effectuate notice to the Settlement

    Class, as set forth below and in the Settlement, and schedule a Final Approval Hearing to assist

    the Court in determining whether to grant Final Approval to the Settlement and enter a Final

    Approval Order.

    Approval of Class Notice and the Claims Process




                                                    6
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 78 of 83



           12.     The Court approves the form and content of the Class notices. The Court further

    finds that the Class Notice program described in the Settlement is the best practicable under the

    circumstances. The Class Notice program is reasonably calculated under the circumstances to

    inform the Settlement Class of the pendency of the Action, certification of a Settlement Class,

    the terms of the Settlement, Class Counsel’s attorney’s fees appication and the request for

    Service Award for Plaintiff, and their rights to opt-out of the Settlement Class or object to the

    Settlement. The Class notices and Class Notice program constitute sufficient notice to all persons

    entitled to notice. The Class notices and Class Notice program satisfy all applicable requirements

    of law, including, but not limited to, Federal Rule of Civil Procedure 23 and the Constitutional

    requirement of Due Process.

           13.     KCC shall serve as the Administrator.

           14.     The Administrator shall implement the Class Notice program, as set forth below

    and in the Settlement, using the Class notices substantially in the forms attached to the Settlement

    and approved by this Preliminary Approval Order. Notice shall be provided to the members of

    the Settlement Class pursuant to the Class Notice program, as specified in the Settlement and

    approved by this Preliminary Approval Order. The Class Notice program shall include, to the

    extent necessary, Mail Notice and Long-Form Notice, as set forth in the Settlement and below.

           Mail Notice

           19.     The Administrator shall administer Mail Notice as set forth in the Settlement. Mail

    Notice shall be completed no later than 60 days after the entry of this order.

           Settlement Website

           24.     The Administrator shall establish a Settlement Website as a means for Settlement

    Class members to obtain notice of, and information about, the Settlement. The Settlement Website




                                                     7
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 79 of 83



    shall be established as soon as practicable following Preliminary Approval, but no later than before

    commencement of the Class Notice program. The Settlement Website shall include an online

    portal to file Claim Forms, hyperlinks to the Settlement, the Long-Form Notice, the Preliminary

    Approval Order, and other such documents as Class Counsel and counsel for Defendant agree to

    include. These documents shall remain on the Settlement Website until at least sixty (60) days

    following the Claim Deadline.

           25.     The Administrator is directed to perform all substantive responsibilities with

    respect to effectuating the Class Notice program, as set forth in the Settlement.

    Final Approval Hearing, Opt-Outs, and Objections

           26.     A Final Approval Hearing shall be held before this Court on ___________ ___,

    2019 at ____ __.m. to determine whether to grant Final Approval to the Settlement and to enter a

    Final Approval Order, and whether Class Counsel’s Fee Application and request for a Service

    Award for the Class Representative should be granted.

           27.     Any person within the Settlement Class who wishes to be excluded from the

    Settlement Class may exercise their right to opt-out of the Settlement Class by following the opt-

    out procedures set forth in the Settlement and in the Notices at any time during the Opt-Out Period.

    To be valid and timely, opt-out requests must be received by all those listed in the Long-Form

    Notice on or before the last day of the Opt-out Period, which is 30 days after the Class Notice Date

    (“Opt-Out Deadline”), and mailed to the addresses indicated in the Long Form Notice.

           28.     Any Settlement Class Member may object to the Settlement, Class Counsel’s Fee

    Application, or the request for a Service Award for Plaintiff. Any such objections must be mailed

    to the Clerk of the Court, Class Counsel, and SBA’s Counsel, at the addresses indicated in the

    Long-Form Notice. For an objection to be considered by the Court, the objection must be




                                                     8
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 80 of 83



    postmarked no later than 30 days after the Class Notice Date, as set forth in the Notice. To be

    valid, an objection must include the following information:

           a. the name of the Action;

           b. the objector’s full name, address, and telephone number;

           c. an explanation of the basis upon which the objector claims to be a Settlement Class

               Member;

           d. all grounds for the objection, accompanied by any legal support for the objection

               known to the objector or his counsel;

           e. the number of times in which the objector has objected to a class action settlement

               within the five years preceding the date that the objector files the objection, the caption

               of each case in which the objector has made such an objection, and a copy of any orders

               related to or ruling upon the objector’s prior such objections that were issued by the

               trial and appellate courts in each listed case;

           f. the identity of all counsel who represent the objector, including any former or current

               counsel who may be entitled to compensation for any reason related to the objection to

               the Settlement or Fee Application;

           g. a copy of any orders related to or ruling upon counsel’s or the counsel’s law firm’s

               prior objections made by individuals or organizations represented by that were issued

               by the trial and appellate courts in each listed case in which the objector’s counsel

               and/or counsel’s law firm have objected to a class action settlement within the

               preceding 5 years the objector’s counsel;

           h. any and all agreements that relate to the objection or the process of objecting— whether

               written or oral—between objector or objector’s counsel and any other person or entity;




                                                      9
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 81 of 83



           i. the identity of all counsel (if any) representing the objector who will appear at the Final

                 Approval Hearing;

           j. a statement confirming whether the objector intends to personally appear and/or testify

                 at the Final Approval Hearing;

           k. a list of all persons who will be called to testify at the Final Approval Hearing in support

                 of the objection; and

           l. the objector’s signature (an attorney’s signature is not sufficient).

    Further Papers in Support of Settlement and Attorney’s Fee Application

           29.      Plaintiff and Class Counsel shall file their Motion for Final Approval of the

    Settlement, Fee Application and request for a Service Award for Plaintiff, no later than

    _____________________, which is 105 days after entry of this Preliminary Approval Order.

           30.      Plaintiff and Class Counsel shall file their responses to timely filed objections to

    the Motion for Final Approval of the Settlement, the Fee Application and/or request a Service

    Award for Plaintiff no later than ___________________, which is 15 days after the Objection

    Deadline.

    Effect of Failure to Approve Settlement

           31.      If the Settlement is not finally approved by the Court, or for any reason the Parties

    fail to obtain a Final Approval Order as contemplated in the Settlement, or the Settlement is

    terminated pursuant to its terms for any reason, then the following shall apply:

                 (a)        All orders and findings entered in connection with the Settlement shall

    become null and void and have no further force and effect, shall not be used or referred to for any

    purpose whatsoever, and shall not be admissible or discoverable in any other proceeding;

                 (b)        Nothing in this Preliminary Approval Order is, or may be construed as, any




                                                     10
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 82 of 83



    admission or concession by or against SBA or Plaintiff on any point of fact or law; and

                 (c)       Neither the Settlement terms nor any publicly disseminated information

    regarding the Settlement, including, without limitation, the Class Notice, court filings, orders and

    public statements, may be used as evidence. In addition, neither the fact of, nor any documents

    relating to, either Party’s withdrawal from the Settlement, any failure of the Court to approve the

    Settlement and/or any objections or interventions may be used as evidence.

    Stay/Bar of Other Proceedings

           32.     All proceedings in the Action are stayed until further order of the Court, except as

    may be necessary to implement the terms of the Settlement. Pending final determination of whether

    the Settlement should be approved, Plaintiff, all persons in the Settlement Class, and persons

    purporting to act on their behalf are enjoined from commencing or prosecuting (either directly,

    representatively or in any other capacity) against any of the Released Parties any action or

    proceeding in any court, arbitration forum or tribunal asserting any of the Released Claims.

           37.     Based on the foregoing, the Court sets the following schedule for the Final Approval

    Hearing and the actions which must take place before and after it:

                 Event                         Date                        Timeline
     Deadline for Completion of                                60 days after entry of this
     Mailed Notice                                             Preliminary Approval Order
     Deadline for filing Motion for
     Final Approval of the                                     105 days after entry of this
     Settlement and Class                                      Preliminary Approval Order
     Counsel’s Fee Application
     and expenses, and for a
     Service Award
     Deadline for opting-out of the                            30 days after Class Notice Date
     Settlement and for submission
     of Objections
     Deadline for Responses to                                 15 days after Objection Deadline
     Objections

     Final Approval Hearing


                                                      11
Case 1:18-cv-22880-JEM Document 40-1 Entered on FLSD Docket 07/02/2019 Page 83 of 83



     Last day Class Claimants may                      15 days after the Final
     submit a Claim Form                               Approval Order



           DONE and ORDERED in Chambers in Miami, Florida, this ____ day of ______, 2018.


                                                   __________________________________
                                                   JOSE E. MARTINEZ
                                                   UNITED STATES DISTRICT JUDGE



    Copies furnished to: Counsel of Record




                                              12
